 



Exhibit 10.1
 
MARTIN OPERATING PARTNERSHIP L.P.,
as the Borrower,
MARTIN MIDSTREAM PARTNERS L.P.,
as a Guarantor
ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
and as Swing Line Lender and L/C Issuer
and
The Lenders Party Hereto
 
$225,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 10, 2005
 
RBC CAPITAL MARKETS,
Lead Arranger and Book Runner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   ARTICLE I. DEFINITIONS AND
ACCOUNTING TERMS     1  
 
  Section 1.01       Defined Terms     1  
 
  Section 1.02       Other Interpretive Provisions     27  
 
  Section 1.03       Accounting Terms     27  
 
  Section 1.04       Rounding     27  
 
  Section 1.05       Other     27  
 
                    ARTICLE II. THE COMMITMENTS AND BORROWINGS     28  
 
  Section 2.01       Revolver Loans     28  
 
  Section 2.02       Term Loan Facility     28  
 
  Section 2.03       Borrowings, Conversions and Continuations of Loans     28  
 
  Section 2.04       Prepayments     30  
 
  Section 2.05       Reduction or Termination of Commitments     31  
 
  Section 2.06       Repayment of Loans     32  
 
  Section 2.07       Interest     32  
 
  Section 2.08       Fees     33  
 
  Section 2.09       Computation of Interest and Fees     33  
 
  Section 2.10       Evidence of Debt     33  
 
  Section 2.11       Payments Generally     34  
 
  Section 2.12       Sharing of Payments     35  
 
  Section 2.13       Priority of Hedging Obligations     36  
 
  Section 2.14       Letters of Credit     36  
 
  Section 2.15       Swing Line Loans     42  
 
  Section 2.16       Increase in Revolver Commitment     45  
 
  Section 2.17       Replacement of Lenders     45  
 
                    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     46  
 
  Section 3.01       Taxes     46  
 
  Section 3.02       Illegality     47  
 
  Section 3.03       Inability to Determine Rates     47  
 
  Section 3.04       Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans     48  
 
  Section 3.05       Funding Losses     48  
 
  Section 3.06       Matters Applicable to all Requests for Compensation     49
 
 
  Section 3.07       Survival     49  
 
                    ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS     49  
 
  Section 4.01       Conditions to Initial Credit Extension     49  
 
  Section 4.02       Conditions to all Loans and L/C Credit Extension     52  
 
                    ARTICLE V. REPRESENTATIONS AND WARRANTIES     53  
 
  Section 5.01       Existence; Qualification and Power; Compliance with Laws  
  53  
 
  Section 5.02       Authorization; No Contravention     54  
 
  Section 5.03       Governmental Authorization     54  
 
  Section 5.04       Binding Effect     54  
 
  Section 5.05       Financial Statements; No Material Adverse Effect     54  
 
  Section 5.06       Litigation     54  

i



--------------------------------------------------------------------------------



 



                                      Page  
 
  Section 5.07       No Default     55  
 
  Section 5.08       Ownership of Property; Liens     55  
 
  Section 5.09       Environmental Compliance     55  
 
  Section 5.10       Insurance     55  
 
  Section 5.11       Taxes     55  
 
  Section 5.12       ERISA Compliance     55  
 
  Section 5.13       Subsidiaries and other Investments     56  
 
  Section 5.14       Margin Regulations; Investment Company Act; Public Utility
Holding Company Act; Use of Proceeds     56  
 
  Section 5.15       Disclosure     56  
 
  Section 5.16       Labor Matters     57  
 
  Section 5.17       Compliance with Laws     57  
 
  Section 5.18       Third Party Approvals     57  
 
  Section 5.19       Solvency     57  
 
  Section 5.20       Collateral     57  
 
  Section 5.21       Concerning the Vessels     57  
 
  Section 5.22       Intellectual Property; Licenses, etc     58  
 
                    ARTICLE VI. AFFIRMATIVE COVENANTS     58  
 
  Section 6.01       Financial Statements     58  
 
  Section 6.02       Certificates; Other Information     59  
 
  Section 6.03       Notices     60  
 
  Section 6.04       Payment of Obligations     60  
 
  Section 6.05       Preservation of Existence, Etc     60  
 
  Section 6.06       Maintenance of Assets and Business     60  
 
  Section 6.07       Maintenance of Insurance     61  
 
  Section 6.08       Compliance with Laws and Contractual Obligations     61  
 
  Section 6.09       Books and Records     61  
 
  Section 6.10       Inspection Rights     61  
 
  Section 6.11       Compliance with ERISA     61  
 
  Section 6.12       Use of Proceeds     62  
 
  Section 6.13       Material Agreements     62  
 
  Section 6.14       Concerning the Vessels     62  
 
  Section 6.15       Guaranties and other Collateral Documents     62  
 
  Section 6.16       Company Identity     63  
 
  Section 6.17       Further Assurances; Additional Collateral     63  
 
                    ARTICLE VII. NEGATIVE COVENANTS     65  
 
  Section 7.01       Liens     65  
 
  Section 7.02       Investments and Acquisitions     67  
 
  Section 7.03       Hedging Agreements     68  
 
  Section 7.04       Indebtedness     68  
 
  Section 7.05       Lease Obligations     69  
 
  Section 7.06       Fundamental Changes     69  
 
  Section 7.07       Dispositions     69  
 
  Section 7.08       Restricted Payments; Distributions and Redemptions     70  
 
  Section 7.09       ERISA     70  
 
  Section 7.10       Nature of Business     70  
 
  Section 7.11       Transactions with Affiliates     71  
 
  Section 7.12       Burdensome Agreements     71  
 
  Section 7.13       Use of Proceeds     71  

ii



--------------------------------------------------------------------------------



 



                                      Page  
 
  Section 7.14       Amendments to Material Agreements; Amendment to Omnibus
Agreement Administrative Fee     71  
 
  Section 7.15       Financial Covenants     72  
 
  Section 7.16       Capital Expenditures     72  
 
  Section 7.17       Certain Matters Relating to Waskom, PIPE and other
Permitted Joint Ventures     72  
 
                    ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     73  
 
  Section 8.01       Events of Default     73  
 
  Section 8.02       Remedies Upon Event of Default     76  
 
  Section 8.03       Application of Proceeds of Collateral     76  
 
                    ARTICLE IX. AGENTS     77  
 
  Section 9.01       Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements     77  
 
  Section 9.02       Delegation of Duties     78  
 
  Section 9.03       Default     78  
 
  Section 9.04       Liability of Administrative Agent     80  
 
  Section 9.05       Reliance by Administrative Agent     81  
 
  Section 9.06       Notice of Default     81  
 
  Section 9.07       Credit Decision; Disclosure of Information by
Administrative Agent     82  
 
  Section 9.08       Indemnification of Administrative Agent and the Collateral
Agent     82  
 
  Section 9.09       Administrative Agent and Collateral Agent in their
Individual Capacities     82  
 
  Section 9.10       Successor Agents     83  
 
  Section 9.11       Other Agents; Lead Managers     84  
 
                    ARTICLE X. MISCELLANEOUS     84  
 
  Section 10.01       Amendments, Release of Collateral, Etc     84  
 
  Section 10.02       Notices and Other Communications; Facsimile Copies     86
 
 
  Section 10.03       No Waiver; Cumulative Remedies     87  
 
  Section 10.04       Attorney Costs; Expenses and Taxes     87  
 
  Section 10.05       Indemnification     87  
 
  Section 10.06       Payments Set Aside     88  
 
  Section 10.07       Successors and Assigns     89  
 
  Section 10.08       Confidentiality     91  
 
  Section 10.09       Set-off     92  
 
  Section 10.10       Interest Rate Limitation     92  
 
  Section 10.11       Counterparts     93  
 
  Section 10.12       Integration     93  
 
  Section 10.13       Survival of Representations and Warranties     93  
 
  Section 10.14       Severability     93  
 
  Section 10.15       Foreign Lenders     93  
 
  Section 10.16       Governing Law     94  
 
  Section 10.17       Waiver of Right to Trial by Jury, Etc     95  
 
  Section 10.18       Master Consent to Assignment     95  
 
  Section 10.19       USA PATRIOT Act Notice     95  
 
  Section 10.20       Assignment of Existing Loans     95  
 
  Section 10.21       Restatement of Existing Credit Agreement     96  
 
  Section 10.22       ENTIRE AGREEMENT     96  
 
                        SIGNATURES     S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  1.01(a)   Designated Martin Shareholders
 
  1.01(b)   Material Agreements
 
  2.01   Committed Sums
 
  4.01   Post-Closing Items and Conditions
 
  5.13   Subsidiaries and other Equity Investments
 
  5.18   Certain Restrictions on Transfer
 
  5.21   Vessels
 
  6.17   Non-Pledgeable Assets (Prism Acquisition)
 
  7.01   Existing Liens
 
  10.02   Addresses for Notices to Borrower, Guarantors, Administrative Agent,
and Collateral Agent

EXHIBITS

              Exhibit:   Form of:
 
  A-1   Committed Loan Notice
 
  A-2   Conversion/Continuation Notice
 
  B-1   Revolver Note
 
  B-2   Term Note
 
  C   Compliance Certificate
 
  D   Assignment and Assumption
 
  E-1   Subsidiary Guaranty
 
  E-2   Guaranty (MLP)
 
  F   Legal Opinion of Baker Botts L.L.P.
 
  G-1   Borrower Pledge and Security Agreement
 
  G-2   MLP Pledge and Security Agreement
 
  G-3   Subsidiary Pledge and Security Agreement
 
  H   Master Consent to Assignment
 
  I   Swing Line Loan Notice
 
  J   U.S. Vessel Mortgage

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
November 10, 2005, among MARTIN OPERATING PARTNERSHIP L.P., a Delaware limited
partnership (the “Borrower”), MARTIN MIDSTREAM PARTNERS L.P., a Delaware limited
partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and ROYAL BANK OF
CANADA, a Canadian chartered bank under and governed by the provisions of the
Bank Act, being S.C. 1991, c.46, as Administrative Agent and Collateral Agent.
     The Borrower, the MLP, Royal Bank of Canada, as administrative agent and as
a lender, and certain other agents and lenders entered into that certain Credit
Agreement dated as of November 6, 2002, as amended by that certain First
Amendment to Credit Agreement dated as of December 23, 2003 (as amended, the
“Original Credit Agreement”).
     The Original Credit Agreement was amended and restated by that certain
Amended and Restated Credit Agreement dated as of October 29, 2004, among the
Borrower, the MLP, Royal Bank of Canada, as administrative agent and as a
lender, and certain other agents and lenders parties thereto, as amended by that
certain First Amendment to Credit Agreement dated as of May 3, 2005, and that
certain Limited Waiver and Second Amendment to Credit Agreement dated as of
July 15, 2005 (as amended, the “Existing Credit Agreement”).
     The Borrower has requested, and the Administrative Agent and the Lenders
have agreed, to amend and restate the Existing Credit Agreement and to
refinance, rearrange, increase and extend all of the obligations and
indebtedness outstanding thereunder, all subject to the terms and conditions set
forth below.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     Acquisition means any acquisition by a Company of assets (other than
(i) assets acquired in the ordinary course of business in connection with or
incidental to its then existing businesses and operations and (ii) equity
interests). For the avoidance of doubt, the acquisition of Vessels shall not be
considered a transaction in the ordinary course of business.
     Administrative Agent means Royal Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     Administrative Agent’s Office means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partners;
or (b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
     Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).
     Agent-Related Persons means the Administrative Agent and the Collateral
Agent (including any successor administrative agent and collateral agent),
together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons.
     Aggregate Commitments has the meaning set forth in the definition of
“Commitment.”
     Aggregate Committed Sum means, on any date of determination, the sum of all
Committed Sums then in effect for all Lenders in respect of the Revolver
Facility and the Term Loan Facility (as the same may have been increased,
reduced or canceled as provided in the Loan Documents).
     Agreement means this Second Amended and Restated Credit Agreement.
     Applicable Rate means the following percentages per annum set forth in the
applicable tables below, on any date of determination, with respect to the Type
of Credit Extension or commitment fee that corresponds to the Leverage Ratio at
such date of determination, as calculated based on the quarterly Compliance
Certificate most recently delivered pursuant to Section 6.02(a):

                  Applicable Rate – Committed Revolver Loans and Swing Line
Loans             Letter of Credit and     Pricing       Commitment fee  
Eurodollar Rate   Base Rate Level   Leverage Ratio   (bps)   + (bps)   + (bps)
1
  Less than 2.75:1.00   37.5   175.0   75.0
2
  Greater than or equal to   37.5   200.0   100.0
 
  2.75:1.00 but less than            
 
  3.00:1.00            
3
  Greater than or   37.5   225.0   125.0
 
  equal to 3.00:1.00            
 
  but less than            
 
  3.50:1.00            
4
  Greater than or   50.0   275.0   175.0
 
  equal to 3.50:1.00            
 
  but less than            
 
  4.00:1.00            
5
  Greater than or   50.0   300.0   200.0
 
  equal to 4.00:1.00            
 
  but less than or            
 
  equal to 4.50:1.00            
6
  Greater than or   50.0   325.0   225.0
 
  equal to 4.50:1.00            

2



--------------------------------------------------------------------------------



 



              Applicable Rate – Committed Term Loans Pricing       Eurodollar
Rate     Level   Leverage Ratio   + (bps)   Base Rate + (bps)
1
  Less than 3.50:1.00   225.0   125.0
2
  Greater than or equal to   275.0   175.0
 
  3.50:1.00 but less than 4.00:1.00        
3
  Greater than or equal to   300.0   200.0
 
  4.00:1.00 but less than 4.50:1.00        
4
  Greater than or equal to 4.50:1:00   325.0   225.0

     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first day of the fiscal
quarter of the Borrower immediately following the date of a Compliance
Certificate delivered pursuant to Section 6.02; provided, however, that if no
Compliance Certificate is delivered during a fiscal quarter when due in
accordance with such Section the following Pricing Levels and Applicable Rates
shall apply:
     (1) Pricing Grid for Committed Revolver Loans and Swing Line Loans:
(a) Pricing Level 5 shall apply as of the first day of such following fiscal
quarter if Pricing Level 1, 2, 3 or 4 is in effect for the current fiscal
quarter; (b) Pricing Level 6 shall apply as of the first day of such following
fiscal quarter if Pricing Level 5 is in effect for the current fiscal quarter;
and (c) the Base Rate plus 2.50% shall apply as of the first day of such
following fiscal quarter if Pricing Level 6 is in effect for the current fiscal
quarter.
     (2) Pricing Grid for Committed Term Loans: (a) Pricing Level 3 shall apply
as of the first day of such following fiscal quarter if Pricing Level 1 or 2 is
in effect for the current fiscal quarter; (b) Pricing Level 4 shall apply as of
the first day of such following fiscal quarter if Pricing Level 3 is in effect
for the current fiscal quarter; and (c) the Base Rate plus 2.50% shall apply as
of the first day of such following fiscal quarter if Pricing Level 4 is in
effect for the current fiscal quarter.
     The Applicable Rate in effect from the Closing Date through the date of
adjustment based on the Compliance Certificate delivered in connection with the
fiscal quarter ended December 31, 2005, shall be Pricing Level 6 (pricing grid
for Committed Revolver Loans and Swing Line Loans) and Pricing Level 4 (pricing
grid for Committed Term Loans).
     The Applicable Rate set forth in both pricing grids above shall increase on
May 1, 2006 (the “Rate Increase Determination Date”) by 50.0 basis points unless
the MLP receives Net Cash Proceeds equal to or exceeding $50,000,000 in the
aggregate from one or more Equity Issuances after the Closing Date and all of
such Net Cash Proceeds are contributed to the Borrower, and the Borrower and the
MLP deliver a Responsible Officer’s Certificate to the Administrative Agent
certifying to the foregoing on or prior to the Rate Increase Determination Date.
In the event that the Applicable Rate has been increased pursuant to the
preceding sentence, if subsequently the Net Cash Proceeds received by the MLP
from one or more Equity Issuances after the Closing Date equal or exceed
$50,000,000 in the aggregate, and all of such Net Cash Proceeds are or have been
contributed to the Borrower, and the Borrower and the MLP deliver a Responsible
Officer’s Certificate to the Administrative Agent certifying to the foregoing,
the Applicable Rate in both pricing grids above shall be reduced by 50 basis
points on the first day of the fiscal quarter immediately following the date of
delivery of such Responsible Officer’s Certificate.
     Approved Fund means any Fund that is administered or managed by a Lender,
an Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.

3



--------------------------------------------------------------------------------



 



     Arranger means RBC Capital Markets, in its capacity as lead arranger and
book runner.
     Assignment and Assumption means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07), and accepted by the Administrative Agent
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent.
     Attorney Costs means and includes the fees and disbursements of any law
firm or other external counsel.
     Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
     Availability Period shall have the meaning set forth in Section 2.01(a).
     Bank Guaranties means guaranties or other agreements or instruments serving
a similar function issued by a bank or other financial institution.
     Bankruptcy Event with respect to a Person means that (A) such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for it or for all or any material
part of its property or takes any action to effect any of the foregoing; or
(B) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(C) any proceeding under any Debtor Relief Law relating to any such Person or to
all or any part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 calendar days, or an order for
relief is entered in any such proceeding.
     Base Rate means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
per annum determined by the Administrative Agent from time to time in its sole
discretion as its prime commercial lending rate for such day for United States
Dollar loans made in the United States. The Administrative Agent’s prime
commercial lending rate is not necessarily the lowest rate that it is charging
any corporate customer. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
     Base Rate Loan means a Loan that bears interest based on the Base Rate.
     Board means the Board of Governors of the Federal Reserve System of the
United States of America.

4



--------------------------------------------------------------------------------



 



     Borrower has the meaning set forth in the introductory paragraph hereto.
     Borrower Affiliate means the Borrower, the Borrower General Partner, the
MLP, the MLP General Partner, and each of their respective Subsidiaries.
     Borrower General Partner means the general partner of the Borrower. As of
the Closing Date, the general partner of the Borrower is Martin Operating GP
LLC, a Delaware limited liability company.
     Borrower Operating Agreements means the Organization Documents of each of
the MLP General Partner, the MLP, the Borrower General Partner, the Borrower and
each of their respective Subsidiaries.
     Borrower Security Agreement means the Second Amended and Restated Pledge
and Security Agreement executed by the Borrower substantially in the form of
Exhibit G-1, together with all supplements, amendments and restatements thereof.
     Borrowing means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the applicable offshore Dollar interbank market.
     Capital Expenditure by a Person means an expenditure (determined in
accordance with GAAP) for any fixed asset owned by such Person for use in the
operations of such Person having a useful life of more than one year, or any
improvements or additions thereto. For the avoidance of doubt, as used in this
Agreement, the terms Capital Expenditure, capital expenditure and expenditure
shall not include expenditures for Acquisitions.
     Canadian Person means a Person organized under the laws of Canada or a
Canadian province.
     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.
     Caribbean Person means a Person organized under the laws of a country
located in the Caribbean region.
     Cash Collateralize means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash and deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent,
the Collateral Agent, and the L/C Issuer (which documents hereby are consented
to by the Lenders).
     Cash Equivalents means:
     (a) United States Dollars;
     (b) direct general obligations, or obligations of, or obligations fully and
unconditionally guaranteed as to the timely payment of principal and interest
by, the United States or any agency or instrumentality thereof having remaining
maturities of not more than thirteen (13) months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;

5



--------------------------------------------------------------------------------



 



     (c) certificates of deposit and eurodollar time deposits with maturities of
thirteen (13) months or less, bankers acceptances with maturities not exceeding
one hundred eighty (180) days, overnight bank deposits and other similar short
term instruments, in each case with any domestic commercial bank (i) having
capital and surplus in excess of $250,000,000 and (ii) (A) having a rating of at
least “A2” by Moody’s and at least “A” by S&P or (B) that is a Lender not rated
by Moody’s and/or S&P;
     (d) repurchase obligations with a term of not more than thirteen
(13) months for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
in clause (c) above;
     (e) commercial paper (having original maturities of not more than two
hundred seventy (270) days) of any Person rated “P-1” or better by Moody’s or
“A-1” or the equivalent by S&P; and
     (f) money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clauses (a) through (e) above.
     Casualty or Condemnation Disposition has the meaning set forth in the
definition of “Disposition.”
     CF Martin Sulphur means CF Martin Sulphur L.P., a Delaware limited
partnership.
     CF Martin Sulphur General Partner means CF Martin Sulphur LLC, a Delaware
limited liability company and the general partner of CF Martin Sulphur.
     Change of Control means (a) Martin Resource shall fail to own, directly or
indirectly, at least 51% of the general partnership interests and at least 33
1/3% of the limited partnership interests in the MLP, (b) any Person, entity or
group (other than Martin Resource) acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 66 2/3% or more of the limited
partnership interests in the MLP, (c) the MLP shall fail to own, directly or
indirectly, 100% of the equity interests in the Borrower, (d) Martin Resource
fails for any reason to control, directly or indirectly, the management of the
MLP or fails to control, directly or indirectly, the management of the Borrower,
or (e) a Martin Resource Change of Control shall occur.
     Change in Law means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the L/C Issuer
(or, for purposes of Section 3.04(b), by any lending office of such Lender or by
such Lender’s or the L/C Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     Closing Date means the date upon which this Agreement and the other Loan
Documents have been executed by the Borrower, the MLP, the Lenders, the
Administrative Agent, and the Collateral Agent and the conditions precedent in
Section 4.01 have been satisfied or waived in accordance with Section 4.01 (or,
in the case of Sections 4.01(c) and (d), waived by the Person entitled to
receive the applicable payment).
     Code means the Internal Revenue Code of 1986.
     Collateral means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the MLP, the Borrower General
Partner, the Borrower, and their respective

6



--------------------------------------------------------------------------------



 



Subsidiaries in or upon which a Lien now or hereafter exists in favor of the
Lenders, or the Collateral Agent on behalf of the Lenders (including stock and
other equity interests), whether under this Agreement, the Collateral Documents,
or under any other document executed by any Borrower Affiliate and delivered to
the Administrative Agent or the Lenders.
     Collateral Agent means Royal Bank, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.
     Collateral Documents means (a) each guaranty, pledge agreement, security
agreement, ship mortgage, fleet mortgage, mortgage, assignment, and all other
security agreements, deeds of trust, mortgages, chattel mortgages, assignments,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other similar agreements or instruments executed by the Borrower,
the MLP, the Borrower General Partner, any Guarantor, or any of their respective
Subsidiaries for the benefit of the Lenders and the Lender Swap Parties now or
hereafter delivered to the Lenders, the Administrative Agent or the Collateral
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the Uniform Commercial Code or comparable law) against the
Borrower, the MLP, the MLP General Partner, any Guarantor, or any of their
respective Subsidiaries, as debtor, in favor of the Lenders or the Collateral
Agent for the benefit of the Lenders and the Lender Swap Parties as secured
party to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.
     Commitment means, as to each Lender, its obligation (i) to make Committed
Revolver Loans to the Borrower pursuant to Section 2.01, in an amount at any one
time outstanding not to exceed its Committed Sum with respect to the Revolver
Facility, (ii) to make Committed Term Loans to the Borrower on the Closing Date
pursuant to Section 2.02, in an amount not to exceed its Committed Sum with
respect to the Term Loan Facility, (iii) to purchase participations in L/C
Obligations pursuant to Section 2.14, in an aggregate principal amount at any
one time outstanding not to exceed, when aggregated with the Loans made pursuant
to Section 2.01, its Committed Sum with respect to the Revolver Facility, and
(iv) to purchase participations in Swing Line Loans pursuant to Section 2.15, in
an amount at any one time outstanding not to exceed its Committed Sum with
respect to the Revolver Facility, in each case as such amount may be reduced or
adjusted from time to time in accordance with this Agreement (collectively, the
“Aggregate Commitments”).
     Committed Borrowing means a borrowing consisting of simultaneous Committed
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Sections 2.01 or 2.02.
     Committed Loan has the meaning specified in Section 2.02.
     Committed Loan Notice means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans as the same Type, pursuant to Section 2.03(a), which, if in
writing, shall be substantially in the form of Exhibit A-1 or A-2, as
applicable.
     Committed Sum means for any Lender (a) with respect to the Revolver
Facility, at any date of determination occurring prior to the Maturity Date, the
amount stated beside such Lender’s name under the heading for the Revolver
Facility on the most-recently amended Schedule 2.01 to this Agreement (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Documents),

7



--------------------------------------------------------------------------------



 



and (b) with respect to the Term Loan Facility, at any date of determination
occurring prior to the Maturity Date, the amount stated beside such Lender’s
name under the heading for the Term Loan Facility on the most recently amended
Schedule 2.01 to this Agreement (which amount is subject to reduction or
cancellation in accordance with the Loan Documents).
     Committed Revolver Loan has the meaning specified in Section 2.01.
     Committed Term Loan has the meaning specified in Section 2.02.
     Company and Companies means, on any date of determination thereof, the MLP,
the Borrower and each of their respective Subsidiaries.
     Compensation Period has the meaning set forth in Section 2.11(e)(ii).
     Compliance Certificate means a certificate substantially in the form of
Exhibit C.
     Consolidated EBITDA means, for any period, for the MLP and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income, (b) Consolidated Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, (d) the amount of depreciation, depletion, and amortization expense
deducted in determining such Consolidated Net Income, and (e) other non-cash
charges and expenses, including, without limitation, non-cash charges and
expenses relating to Swap Contracts or resulting from accounting convention
changes, of the MLP and its Subsidiaries on a consolidated basis.
     Consolidated Funded Debt means, as of any date of determination, for the
MLP and its Subsidiaries on a consolidated basis, the sum of (a) the outstanding
principal amount of all obligations and liabilities, whether current or
long-term, for borrowed money (including Letters of Credit and all other
Obligations hereunder), (b) Attributable Indebtedness with respect to Capital
Leases, (c) Attributable Indebtedness with respect to Synthetic Lease
Obligations, and (d) without duplication, all Guaranty Obligations with respect
to Indebtedness of the type specified in subsections (a) through (c) above.
     Consolidated Secured Funded Debt means, as of any date of determination,
for the MLP and its Subsidiaries on a consolidated basis, Consolidated Funded
Debt that is secured by Lien(s) on any asset(s) of any Company.
     Consolidated Interest Charges means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
fees, charges and related expenses of the MLP and its Subsidiaries in connection
with Indebtedness (including capitalized interest), in each case to the extent
treated as interest in accordance with GAAP.
     Consolidated Net Income means, for any period, for the MLP and its
Subsidiaries on a consolidated basis, the net income or net loss of the MLP and
its Subsidiaries from continuing operations, provided that there shall be
excluded from such net income (to the extent otherwise included therein):
(a) the income (or loss) of any entity other than a Subsidiary in which the MLP
or any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the MLP or such Subsidiary in the form of
cash dividends or similar cash distributions, (b) net extraordinary gains and
losses (other than, in the case of losses, losses resulting from charges against
net income to establish or increase reserves for potential environmental
liabilities and reserves for exposure under rate cases), (c) any gains or losses
attributable to non-cash write-ups or write-downs of assets, (d) proceeds of any
insurance on property, plant or equipment other than business interruption
insurance, (e) any gain or loss,

8



--------------------------------------------------------------------------------



 



net of taxes, on the sale, retirement or other disposition of assets (including
the capital stock or other equity ownership of any other person, but excluding
the sale of inventories in the ordinary course of business), and (f) the
cumulative effect of a change in accounting principles.
     Contractual Obligation means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     Credit Extension means each of the following: (a) a Committed Borrowing,
(b) a Swing Line Borrowing, and (c) an L/C Credit Extension.
     Debtor Relief Laws means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.
     Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
     Designated Martin Shareholders means the shareholders of Martin Resource
reflected in Schedule 1.01(a) hereto, together with their respective Affiliates,
Family and Family Trusts.
     Disposition or Dispose means the sale, transfer, license, or other
disposition (including any sale and leaseback transaction) of any property
(including stock, partnership and other equity interests) by any Person of
property owned by such Person, including any sale, assignment, transfer, or
other disposal (including any damage to, loss or destruction of any property, or
other event resulting in payments being made to a Person under an insurance
policy or as a result of any condemnation or Vessel requisition) (a “Casualty or
Condemnation Disposition”) , with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. For the avoidance of
doubt, the term Disposition shall not include the issuance by a Person of its
own equity interests.
     Distribution Loan means a Committed Revolver Loan or Swing Line Loan which
is made in whole or in part for the purpose of paying a Quarterly Distribution
or for the purpose of reimbursing the General Partner for the purchase price of
partnership units purchased under the MLP’s long-term incentive plan.
     Dollar or $ means lawful money of the United States of America.
     Domestic Person means any corporation, general partnership, limited
partnership, or limited liability company that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
     Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, (ii) in the case of

9



--------------------------------------------------------------------------------



 



any assignment under the Revolver Facility, the Swing Line Lender and the L/C
Issuer, and (iii) unless a Default or Event of Default shall have occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower, the MLP, any Martin Party, or any of their
respective Affiliates or Subsidiaries.
     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media, (b) the environment, including natural resources or any
activity which affects the environment, (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Water Pollution Control Act, as amended by
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right to Know Act of 1986 (42 U.S.C. § 11001 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
analogous state and local Laws, as any of the foregoing may have been and may be
amended or supplemented from time to time, and any analogous enacted or adopted
Law, or (d) the Release or threatened Release of Hazardous Substances.
     Equity Issuance means the issuance of any class of equity interests by the
MLP, other than issuance of equity interests solely to or for the benefit of any
directors or employees of a Company.
     ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.
     ERISA Affiliate means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions of this Agreement relating to obligations imposed under Section 412
of the Code).
     ERISA Event means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     Eurodollar Rate means for any Interest Period with respect to any
Eurodollar Rate Loan:

10



--------------------------------------------------------------------------------



 



     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page (such page currently being
page 3750) of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or
     (b) if the rate referenced in the preceding subsection (a) does not appear
on such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
     (c) if the rates referenced in the preceding subsections (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Royal Bank and with a term equivalent to such Interest Period would
be offered by Royal Bank’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.
     Eurodollar Rate Loan means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     Event of Default means any of the events or circumstances specified in
Article VIII.
     Evergreen Letter of Credit has the meaning specified in
Section 2.14(b)(iii).
     Excess Cash Flow means, for the MLP and its Subsidiaries on a consolidated
basis for any period of four fiscal quarters, an amount equal to (a) the sum of
(i) Consolidated Net Income for such period, plus (ii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, plus (iii) other non-cash items deducted in determining such
Consolidated Net Income, each as determined for such period in accordance with
GAAP, minus (b) the sum of (i) Capital Expenditures for such period, plus
(ii) Consolidated Interest Charges for such period, plus (iii) payments of
principal on outstanding Indebtedness (other than payments of revolving
Indebtedness) made during such period, plus (iv) Quarterly Distributions made by
the MLP with respect to such four fiscal quarters, plus (v) non-cash items added
in determining such Consolidated Net Income, each as determined for such period
in accordance with GAAP.
     Exchange Act means the Securities Exchange Act of 1934, as amended.
     Existing Credit Agreement has the meaning set forth in the recitals hereof.
     Existing Letters of Credit means all Letters of Credit issued by Royal Bank
under the Existing Credit Agreement that are outstanding on the Closing Date.
     Facility means either the Revolver Facility or the Term Loan Facility.

11



--------------------------------------------------------------------------------



 



     Family means, in respect of any individual, the heirs, legatees,
descendants and blood relatives to the third degree of consanguinity of such
individual.
     Family Trusts means, in respect of any individual, any trusts for the
exclusive benefit of such individual, his/her spouse and lineal descendants, so
long as such individual has the exclusive right to control each such trust.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards
to the nearest 1/100 of 1%) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Royal Bank on such day on such
transactions as determined by the Administrative Agent.
     Fish Hook Gathering System means the “Gathering System” as such term is
defined in the Fish Hook Ownership and Operating Agreement.
     Fish Hook Ownership and Operating Agreement means the Fish Hook Gathering
System Ownership and Operating Agreement dated as of February 1, 2004, between
Prism Gulf Coast (successor in interest to Prism Gas Systems, Inc.) and Panther.
     Fish Hook Operating Agreement means the Fish Hook Gathering System
Operating Agreement dated as of February 1, 2004, between PIPE and PESI.
     Fixed Assets means the Vessels, real estate, and all other fixed assets, as
such term is used in accordance with GAAP, owned by the Borrower or any of its
Subsidiaries.
     Foreign Investments means, without duplication, an Investment in a Canadian
Person that is not a Guarantor, acquisition and ownership of assets located in
Canada that do not constitute Collateral, an Investment in a Caribbean Person,
and acquisition and ownership of assets located in a Caribbean country.
     Foreign Lender has the meaning specified in Section 10.15.
     Foreign Subsidiary means a Subsidiary that is not a Domestic Person.
     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     GAAP means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve

12



--------------------------------------------------------------------------------



 



the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     Guarantors means any Person, including the MLP and every present and future
Subsidiary of Borrower and the MLP, which undertakes to be liable for all or any
part of the Obligations by execution of a Guaranty, or otherwise.
     Guaranty means a Guaranty now or hereafter made by any Guarantor in favor
of the Administrative Agent on behalf of the Lenders, substantially in the form
of Exhibit E-1 or Exhibit E-2.
     Guaranty Obligation means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be the lesser
of (a) an amount equal to the stated or determinable outstanding amount of the
related primary obligation and (b) the maximum amount for which such guarantying
Person may be liable pursuant to the terms of the instrument embodying such
Guaranty Obligation, unless the outstanding amount of such primary obligation
and the maximum amount for which such guarantying Person may be liable are not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be the maximum reasonably anticipated liability in respect thereof as
determined by the guarantying Person in good faith.
     Hazardous Substance means any substance that poses a threat to, or is
regulated to protect, human health, safety, public welfare, or the environment,
including without limitation: (a) any “hazardous substance,” “pollutant” or
“contaminant,” and any “petroleum” or “natural gas liquids” as those terms are
defined or used under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), (b) “solid waste” as defined by the federal Solid Waste Disposal Act
(42 U.S.C. §§ 6901 et seq.), (c) asbestos or a material containing asbestos,
(d) any material that contains lead or lead-based paint, (e) any item or
equipment that contains or is contaminated by polychlorinated biphenyls, (f) any
radioactive material, (g) urea formaldehyde, (h) putrescible materials,
(i) infectious materials, (j) toxic microorganisms, including mold, or (k) any

13



--------------------------------------------------------------------------------



 



substance the presence or Release of which requires reporting, investigation or
remediation under any Environmental Law.
     Honor Date has the meaning set forth in Section 2.14(c)(i).
     Indebtedness means, as to any Person at a particular time, all of the
following:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person, and, without duplication, all
drafts drawn and unpaid thereunder;
     (c) net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the marked-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;
     (d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
     (e) Capital Leases and Synthetic Lease Obligations;
     (f) Off-Balance Sheet Indebtedness; and
     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     Indemnified Liabilities has the meaning set forth in Section 10.05.
     Indemnitees has the meaning set forth in Section 10.05.
     Initial Financial Statements means the unaudited consolidated balance sheet
of the MLP and its Subsidiaries as at June 30, 2005, and the related statements
of income and cash flows for such fiscal quarter and for the portion of the
MLP’s fiscal year then ended.
     Interest Coverage Ratio means, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarters
ending on such date to (b) the sum of (i) Consolidated Interest Charges during
such period and (ii) imputed interest charges on Synthetic Leases, of the MLP
and its Subsidiaries during such period.

14



--------------------------------------------------------------------------------



 



     Interest Payment Date means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
     Interest Period means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three, six,
nine or twelve months thereafter, as selected by the Borrower in its Committed
Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
     (b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (c) no Interest Period shall extend beyond the scheduled Maturity Date.
     Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the MLP’s or the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     Investment means, as to any Person, any investment by such Person, whether
by means of (a) the purchase or other acquisition of capital stock or other
securities of another Person or (b) a loan, advance or capital contribution to,
guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property.
     IRS means the United States Internal Revenue Service.
     Laws means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.
     L/C Advance means, with respect to each Revolver Lender, such Revolver
Lender’s participation in any L/C Borrowing in accordance with its Pro Rata
Share.
     L/C Borrowing means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

15



--------------------------------------------------------------------------------



 



     L/C Credit Extension means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     L/C Issuer means any affiliate, unit, or agency of Royal Bank or any other
Lender which has agreed to issue one or more Letters of Credit at the request of
the Administrative Agent (which shall, at the Borrower’s request, notify the
Borrower from time to time of the identity of such other Lender).
     L/C Obligations means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.
     Lender has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes the L/C Issuer and the Swing Line Lender.
     Lender Hedging Agreement means a Swap Contract between a Company and a
Lender Swap Party.
     Lender Swap Party means a Lender or an Affiliate of a Lender party to a
Swap Contract with a Company
     Lending Office means, as to any Lender, the office or offices of such
Lender set forth on its Administrative Questionnaire, or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     Letter of Credit means any standby letter of credit issued hereunder, and
shall include all Existing Letters of Credit.
     Letter of Credit Application means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     Letter of Credit Expiration Date means the day that is five (5) Business
Days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     Letter of Credit Sublimit means an amount equal to the lesser of (a) the
Revolver Commitment and (b) $20,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolver Commitment.
     Leverage Ratio means, for the MLP and its Subsidiaries on a consolidated
basis, the ratio of (a) Consolidated Funded Debt as of the determination date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ending on
such date.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever to secure or provide for payment of any obligation of any
Person (including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable.

16



--------------------------------------------------------------------------------



 



     Limited Partnership Agreement (Borrower) means the Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of November 6, 2002,
as the same may be amended, restated or otherwise modified in accordance with
Section 7.14.
     Limited Partnership Agreement (MLP) means the First Amended and Restated
Agreement of Limited Partnership of the MLP dated as of November 6, 2002, as the
same may be amended, restated or otherwise modified in accordance with
Section 7.14.
     Loan means an extension of credit by a Lender to the Borrower pursuant to
Sections 2.01, 2.02 or 2.15.
     Loan Documents means this Agreement, each Note, the Master Consent to
Assignment, each of the Collateral Documents, the Agent/Arranger Fee Letter,
each Committed Loan Notice, each Swing Line Loan Notice, each Compliance
Certificate, the Guaranties, any Subordination Agreement, each Letter of Credit
Application, and each other agreement, document or instrument executed and
delivered by a Company from time to time in connection with this Agreement and
the Notes.
     Loan Party means each of the Borrower, each Guarantor, and each Borrower
Affiliate that executes one or more Loan Documents.
     MARAD Indebtedness has the meaning set forth in Section 7.04(e).
     Martin Gas Marine means Martin Gas Marine LLC, a Texas limited liability
company.
     Martin Gas Sales means Martin Gas Sales, Inc., a Texas corporation.
     Martin Party means Martin Resource or any Subsidiary of Martin Resource,
other than the MLP General Partner, the MLP, the Borrower General Partner, the
Borrower and its Subsidiaries.
     Martin Resource means Martin Resource Management Corporation, a Texas
corporation.
     Martin Resource Change of Control means (a) a change resulting in any
person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of such plan), other than
Martin Resource and the Designated Martin Shareholders, (i) becoming the
“beneficial owners” (as such term is used in Rule 13d-3 under the Exchange Act
as in effect on the Closing Date), directly or indirectly, of more than 33 1/3%
of the total voting power of all classes then outstanding of Martin Resource’s
Voting Stock, or (ii) succeeding in having elected, or causing the election or
appointment of at least a majority of the members of the Board of Directors of
Martin Resource with directors not nominated or appointed by the Designated
Martin Shareholders; provided, that, for the purpose of the foregoing
definition, a Person shall not be deemed to “beneficially own” securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or any of such Person’s Affiliates until such tendered securities are
accepted for purchase or exchange, or (b) the 120th day after Ruben S. Martin
(or his Successor) or Scott D. Martin (or his Successor) ceases to be President
and Chief Executive Officer of Martin Resource if a Successor is not appointed
to act as President and Chief Executive Officer of Martin Resource within such
120 day period.
     Master Consent to Assignment means the Master Consent to Assignment,
substantially in the form of Exhibit H.

17



--------------------------------------------------------------------------------



 



     Matagorda Gathering System means the “Gathering System” as such term is
defined in the Matagorda Operating Agreement.
     Matagorda Operating Agreement means the Matagorda Gathering System
Ownership and Operating Agreement dated as of December 28, 2000, between Prism
Gulf Coast (successor in interest to Prism Gas Systems, Inc.) and Panther.
     Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or the MLP and its Subsidiaries taken as a
whole, (b) a material adverse effect on the ability of the Borrower or the MLP
to perform its obligations under the Loan Documents to which it is a party,
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower, the MLP, or any other Loan Party of any
Loan Document, or (d) a material adverse effect on the ability of the
Administrative Agent, the Collateral Agent or the Lenders to enforce its or
their remedies under any Loan Document.
     Material Agreements means (a) the agreements set forth on Schedule 1.01(b)
hereto, and (b) any other contract material to the business of the MLP or the
Borrower to which the Borrower or any Borrower Affiliate is a party if the
termination of such contract could be reasonably expected to have a Material
Adverse Effect. “Material Agreement” means each of such Material Agreements.
     Maturity Date means (a) the Stated Maturity Date, or (b) such earlier
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.
     Maximum Amount and Maximum Rate respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.
     Midstream Business means (a) marine transportation, terminalling,
distribution, and midstream logistical services with respect to hydrocarbon
products and by-products, specialty chemicals, and other liquids,
(b) manufacturing and marketing of sulphur-based fertilizers and related
products, (c) gathering and processing services to natural gas producers,
(d) marketing of natural gas liquids and residue gas, and (e) other businesses
reasonably related to the foregoing clauses (a) through (d).
     MLP means Martin Midstream Partners L.P., a Delaware limited partnership.
     MLP General Partner means the general partner of the MLP. As of the Closing
Date, the general partner of the MLP is Martin Midstream GP LLC, a Delaware
limited liability company.
     MLP Security Agreement means the Second Amended and Restated Pledge and
Security Agreement executed by the MLP substantially in the form of Exhibit G-2,
together with all supplements, amendments and restatements thereof.
     Mortgages means the mortgages, leasehold mortgages, deeds of trust, or
similar instruments executed by any of the Loan Parties in favor of the
Collateral Agent, for the benefit of the Lenders and the Lender Swap Parties,
including without limitation, the Vessel Mortgages, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor, and “Mortgage” means each of such Mortgages).

18



--------------------------------------------------------------------------------



 



     Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.
     Net Cash Proceeds means:
     (a) with respect to any Disposition, cash (including all cash received by
way of deferred payment as and when received and payment of amounts due under
any insurance policy) received by a Company in connection with and as
consideration therefor, on or after the date of consummation of such
transaction, after (i) deduction of taxes payable in connection with or as a
result of such transaction, and (ii) payment of all usual and customary
brokerage commissions and all other reasonable fees and expenses related to such
transaction (including, without limitation, reasonable attorneys’ fees and
closing costs incurred in connection with the issuance of such transaction);
     (b) with respect to any Indebtedness, proceeds of such Indebtedness
received by a Company after payment of underwriting discounts and commissions,
closing costs, and other out-of-pocket expenses incurred in connection with the
issuance of such Indebtedness; and
     (c) with respect to any Equity Issuance, cash received, on or after the
date of incurrence of such Equity Issuance, by the MLP from such Equity Issuance
after payment of underwriting discounts and commissions, closing costs, and
other out-of-pocket expenses incurred by the MLP in connection with such Equity
Issuance.
     Net Worth means, as of any date of determination, net worth of the MLP on
that date determined in accordance with GAAP, adjusted as follows: either (a)
less the net unrealized gains resulting from Swap Contracts that are recorded by
the MLP in accumulated other comprehensive income (loss) as determined in
accordance with GAAP, or (b) plus the net unrealized losses resulting from Swap
Contracts that are recorded by the MLP in accumulated other comprehensive income
(loss) as determined in accordance with GAAP.
     Non-Offset Agreement means that certain Non-Offset Agreement dated as of
December 23, 2003, among the Borrower, the MLP, Martin Operating GP LLC, Martin
Midstream GP LLC, Martin Resource and the Subsidiaries of Martin Resource
therein named.
     Non-Pledgeable Collateral has the meaning set forth in Section 6.17 hereof.
     Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).
     Notes means the Revolver Notes and the Term Notes, substantially in the
form of Exhibit B-1 and B-2, and all renewals or extensions of any part thereof,
evidencing the obligation of Borrower to repay the Loans, and Note means any one
of such promissory notes issued hereunder.
     Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof) now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement.

19



--------------------------------------------------------------------------------



 



     Obligor means the Borrower or any other Person (other than the
Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender or any other Lender) obligated under any Loan Document.
     Off-Balance Sheet Indebtedness of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any sale and leaseback
transaction which is not a Capital Lease, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from this clause (c) operating leases.
     Omnibus Agreement means the Omnibus Agreement dated as of November 1, 2002,
among the MLP, the Borrower, the MLP General Partner, and Martin Resource as
amended in accordance with Section 7.14.
     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     Original Credit Agreement has the meaning set forth in the recitals hereof.
     Other Taxes has the meaning specified in Section 3.01(b).
     Outstanding Amount on any date (i) with respect to Committed Loans and
Swing Line Loans, means the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments occurring on such
date, (ii) with respect to any L/C Obligations, means the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date, and (iii) for purposes of Section 2.11(d) with respect to Obligations
under a Lender Hedging Agreement, means the amount then due and payable under
such Lender Hedging Agreement.
     Panther means Panther Pipeline, Ltd., a Texas limited partnership.
     Participant has the meaning specified in Section 10.07(d).
     PBGC means the Pension Benefit Guaranty Corporation.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

20



--------------------------------------------------------------------------------



 



     Permitted Joint Venture means any Person (other than a Subsidiary) in which
the Borrower owns (including ownership through its Subsidiaries) equity
interests representing less than 100% of the total outstanding equity interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrower and its Subsidiaries pursuant to Section 7.10.
     Permitted Liens means Liens permitted under Section 7.01 as described in
such Section.
     Permitted Joint Venture Indebtedness has the meaning set forth in Section
7.17(a).
     Permitted Joint Venture Liens has the meaning set forth in Section 7.17(a).
     Person means any natural person, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture,
Governmental Authority, company or other entity.
     PESI means Panther Energy Services, Inc., a Texas corporation.
     PIPE means Panther Interstate Pipeline Energy, LLC, a Texas limited
liability company, provided however that at such time that no Company owns any
direct or indirect equity interest in PIPE, the references to PIPE in this
Agreement shall no longer be applicable.
     Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.
     Prism means Prism Gas Systems I, L.P., a Texas limited partnership.
     Prism Acquisition means the acquisition by the Borrower of the Prism
Interests pursuant to the Prism Acquisition Documents.
     Prism Acquisition Documents means the Prism Purchase Agreement and each
other agreement, document and instrument executed and delivered by the Borrower
or any other Obligor and any counterparty thereto in connection with the
Borrower’s acquisition of the Prism Interests.
     Prism GP means Prism Gas Systems GP, L.L.C., a Texas limited liability
company and the general partner of Prism.
     Prism Gulf Coast means Prism Gulf Coast Systems, L.L.C., a Texas limited
liability company, a Subsidiary of the Borrower.
     Prism Interests means the assets and properties (including equity
interests) to be acquired by the Borrower pursuant to the Prism Purchase
Agreement.
     Prism Matagorda Party means Prism Gulf Coast or any other subsidiary of the
Borrower that becomes as an “Owner” under the Matagorda Operating Agreement.
     Prism PIPE Party means Prism Gulf Coast or any other subsidiary of the
Borrower that becomes an “Owner” under the Fish Hook Ownership and Operating
Agreement.

21



--------------------------------------------------------------------------------



 



     Prism Purchase Agreement means the Purchase Agreement dated as of
September 6, 2005, between the Borrower and the Prism Seller, with such
amendments as may be satisfactory to the Administrative Agent.
     Prism Seller means, collectively, Natural Gas Partners V, L.P., a Delaware
limited partnership, Robert E. Dunn, William J. Diehnelt, Gene A. Adams, Philip
D. Gettig, Sharon L. Taylor and Scott A. Southard.
     Pro Rata Share means, at any date of determination, for any Lender with
respect to a particular Facility, the percentage (carried out to the ninth
decimal place) that its Committed Sum for such Facility bears to the Aggregate
Committed Sums of all Lenders for such Facility.
     Quarterly Distributions means with respect to the Borrower, the
distributions by the Borrower of Available Cash (as defined in the Limited
Partnership Agreement (Borrower) as in effect on the Closing Date) or with
respect to MLP, the distributions by the MLP of Available Cash (as defined in
the Limited Partnership Agreement (MLP) as in effect on the Closing Date).
     Reduction Amount has the meaning set forth in the definition of “Triggering
Disposition.”
     Register has the meaning set forth in Section 10.07(c).
     Registered Public Accounting Firm has the meaning specified in the
Securities Laws and shall be independent of the MLP and the Borrower as
prescribed by the Securities Laws.
     Reinvested means used for Capital Expenditures or Acquisitions in
connection with the Midstream Business of a Company or Investments in Persons
permitted by Section 7.02.
     Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.
     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.
     Reportable Event means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
     Required Lenders means (a) on any date of determination prior to the
Maturity Date, those Lenders holding more than 50% of the sum of (i) the
Revolver Commitment plus (ii) Outstanding Amount of the Loans under the Term
Loan Facility; and (b) on any date of determination on or after the Maturity
Date, those Lenders holding more than 50% of the Outstanding Amount of Loans and
of L/C Obligations (with the aggregate amount of each Revolver Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition).

22



--------------------------------------------------------------------------------



 



     Required Revolver Lenders means (a) on any date of determination prior to
the Maturity Date, those Lenders holding more than 50% of the Revolver
Commitment; and (b) on any date of determination on or after the Maturity Date,
those Lenders holding more than 50% of the Outstanding Amount of the Loans under
the Revolver Facility and of L/C Obligations (with the aggregate amount of each
Revolver Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition).
     Responsible Officer means the president, chief executive officer, chief
financial officer, controller, treasurer or assistant treasurer of a Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company, and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     Restricted Payment by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
     Revolver Commitment means an amount (subject to reduction, cancellation or
increase as herein provided) equal to $95,000,000.
     Revolver Facility means the credit facility as described in and subject to
the limitations set forth in Section 2.01.
     Revolver Lender means, on any date of determination, any Lender that has a
Committed Sum under the Revolver Facility or that is owed any Revolver Principal
Debt.
     Revolver Note means a promissory note in substantially the form of Exhibit
B-1, and all renewals and extensions of all or any part thereof.
     Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Committed Revolver Loans.
     Rights means rights, remedies, powers, privileges, and benefits.
     Royal Bank means Royal Bank of Canada.
     Sarbanes-Oxley Act means the Sarbanes-Oxley Act of 2002.
     SEC means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     Securities Laws means the Securities Act of 1933, the Securities Exchange
Act of 1934, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder. For purposes of the
definition of Internal Control Event, “Securities Laws” also includes the
Sarbanes-Oxley Act.

23



--------------------------------------------------------------------------------



 



     Security Agreements means, collectively, the Borrower Security Agreement,
the Subsidiary Security Agreements, the MLP Security Agreement and all other
security agreements, or similar instruments, executed by any of the Loan Parties
in favor of the Collateral Agent for the benefit of the Lenders and the Lender
Swap Parties, and all supplements, assignments, amendments, and restatements
thereto (or any agreement in substitution therefore), and “Security Agreement”
means any one of such Security Agreements.
     Senior Leverage Ratio means, for the MLP and its Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Secured Funded Debt as of the
determination date to (b) Consolidated EBITDA for the period of the four fiscal
quarters ending on such date.
     Solvent means, as to a Person, that (a) the aggregate fair market value of
its assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Indebtedness as its matures, and (c) it does not have unreasonably small
capital to conduct its businesses.
     Stated Maturity Date means November 10, 2010.
     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     Subsidiary Security Agreement means each Pledge and Security Agreement,
Amended and Restated Pledge and Security Agreement or Second Amended and
Restated Pledge and Security Agreement executed by a Subsidiary of the Borrower
substantially in the form of Exhibit G-3, together with all supplements,
amendments and restatements thereof.
     Successor means any Person approved by the Administrative Agent and the
Required Lenders. A Successor shall be approved by the Administrative Agent and
the Required Lenders if such Person has adequate industry experience and such
approval shall not be unreasonably conditioned, delayed or withheld.
     Swap Contract means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a Master Agreement), including
any such obligations or liabilities under any Master Agreement.

24



--------------------------------------------------------------------------------



 



     Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).
     Swing Line means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.15.
     Swing Line Borrowing means a Borrowing of a Swing Line Loan pursuant to
Section 2.15.
     Swing Line Lender means Royal Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
     Swing Line Loan has the meaning specified in Section 2.15(a).
     Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.15(b), which, if in writing, shall be substantially in the form of
Exhibit I.
     Swing Line Sublimit means an amount equal to the lesser of (a) $7,500,000
and (b) the Revolver Commitment. The Swing Line Sublimit is part of, and not in
addition to, the Revolver Commitment.
     Synthetic Lease Obligation means the monetary obligation of a Person under
(a) a so-called synthetic or tax retention lease, or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which are depreciated for tax purposes by such
Person. The amount of any Synthetic Lease Obligation as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
     Taxes has the meaning set forth in Section 3.01.
     Term Lender means, on any date of determination, any Lender that has a
Committed Sum under the Term Loan Facility or that is owed any Term Loan
Principal Debt.
     Term Loan Commitment means an amount (subject to reduction or cancellation
as herein provided) equal to $130,000,000.
     Term Loan Facility means the credit facility as described in and subject to
the limitations set forth in Section 2.02.
     Term Loan Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Committed Term Loans.
     Term Note means a promissory note substantially in the form of Exhibit B-2,
and all renewals and extensions of all or any part thereof.
     Threshold Amount at any time means an amount equal to 10% of the book value
of Borrower’s and its Subsidiaries’ consolidated assets measured as of the close
of the then most recent fiscal quarter end.

25



--------------------------------------------------------------------------------



 



     Triggering Disposition means any Disposition (including sales of stock of
Subsidiaries) (other than a transfer of assets by the Borrower or any Subsidiary
of the Borrower to the Borrower or to a Wholly-Owned Subsidiary of the Borrower)
with respect to which the Net Cash Proceeds realized by any Company for such
Disposition, when aggregated with the Net Cash Proceeds from all such other
Dispositions by all Companies occurring since the Closing Date, equals or
exceeds the Threshold Amount. The portion of the Net Cash Proceeds in excess of
the Threshold Amount is herein called the “Reduction Amount.” For purposes of
the definition of Triggering Disposition and Section 2.04(b)(i), Dispositions
shall not include Dispositions permitted by Section 7.07(a) or (b).
     Type means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     U.C.C. means the Uniform Commercial Code, as in effect in the state of New
York.
     Unauthorized Assignment means (a) an assignment by a Martin Party to any
Person other than another Martin Party of any of its rights or obligations under
a Material Agreement if such assignment could reasonably be expected to have a
Material Adverse Effect, or (b) a holder of Liens shall foreclose or there shall
occur a transfer in lieu of foreclosure or other involuntary transfer of any
interests of a Martin Party in a Material Agreement if such foreclosure could
reasonably be expected to have a Material Adverse Effect.
     Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).
     U.S. Flag Vessels shall have the meaning set forth in Section 5.21(a).
     U.S. Vessel Mortgage means that certain Second Amended and Restated First
Preferred Fleet Mortgage dated as of the date hereof, executed by the Borrower
in favor of Royal Bank, as collateral agent, substantially in the form of
Exhibit J and as hereafter renewed, extended, amended or restated from time to
time, which amends and restates (a) that certain First Preferred Fleet Mortgage
dated as of November 6, 2002, executed by the Borrower in favor of Royal Bank,
as collateral agent, as supplemented and amended, and (b) that certain First
Preferred Fleet Mortgage dated as of November 6, 2002, executed by the Borrower
(as the successor-by-merger with Martin Gas Marine LLC) in favor of Royal Bank,
as collateral agent, as supplemented and amended.
     Vessel Mortgages means, collectively, the U.S. Vessel Mortgage and any
other vessel mortgage now or hereafter executed by any of the Borrower, the MLP,
or their Subsidiaries to the Collateral Agent for the benefit of the Lenders and
the Lender Swap Parties.
     Vessels means all vessels owned by the Borrower, the MLP, and their
Subsidiaries, from time to time, including, without limitation those vessels
listed on Schedule 5.21 and individually, any of such vessels.
     Voting Stock means the capital stock (or equivalent thereof) of any class
or kind, of a Person, the holders of which are entitled to vote for the election
of directors, managers, or other voting members of the governing body of such
Person.

26



--------------------------------------------------------------------------------



 



     Waskom means Waskom Gas Processing Company, a Texas general partnership;
provided however that at such time that no Company owns any direct or indirect
equity interest in Waskom, the references to Waskom in this Agreement shall no
longer be applicable.
     Wholly-Owned when used in connection with a Person means any Subsidiary of
such Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.
     Section 1.02 Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.
     Section 1.04 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     Section 1.05 Other. Unless otherwise expressly provided herein,
(a) references to agreements (including this Agreement and the Loan Documents)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document;
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law;
(c) the words “asset” and “property” shall be construed to have the same meaning
and effect

27



--------------------------------------------------------------------------------



 



and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights; and (d) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
     Section 2.01 Revolver Loans. (a) Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Revolver
Lender severally, but not jointly, agrees to make loans (each such Loan, a
“Committed Revolver Loan”) to the Borrower from time to time on any Business Day
during the period from the Closing Date to the Maturity Date (the “Availability
Period”), in an aggregate amount not to exceed at any time outstanding the
amount of such Revolver Lender’s Pro Rata Share of one or more Committed
Borrowings under the Revolver Facility, not to exceed, when aggregated with such
Lender’s Pro Rata Share of the Outstanding Amount of the L/C Obligations and
Swing Line Loans, such Revolver Lender’s Committed Sum under the Revolver
Facility. Such Committed Borrowings may be repaid and reborrowed from time to
time in accordance with the terms and provisions of the Loan Documents; provided
that, each such Committed Borrowing must occur on a Business Day and no later
than the Business Day immediately preceding the Maturity Date.
     (b) Committed Revolver Loans shall be available to Borrower for the
purposes set forth in Section 6.12(b); provided, however, Committed Borrowings
under the Revolver Facility will be available to fund not more than $5,000,000
in Distribution Loans in any four (4) consecutive fiscal quarters. After giving
effect to any Committed Borrowing under the Revolver Facility, the aggregate
Outstanding Amount of all Committed Revolver Loans, Swing Line Loans, and L/C
Obligations under the Revolver Facility shall not exceed the Revolver Commitment
then in effect.
     Section 2.02 Term Loan Facility. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Term
Lender severally, but not jointly, agrees to make loans (each such loan, a
“Committed Term Loan”; and together with Committed Revolver Loans, “Committed
Loans”) to Borrower in a single disbursement on the Closing Date in aggregate
amount not to exceed at any time outstanding the amount of such Lender’s Pro
Rata Share of the Term Loan Commitment. If all or a portion of the Term Loan
Principal Debt is paid or prepaid, then the amount so paid or prepaid may not be
reborrowed. Any portion of the Term Loan Commitment that remains undisbursed
after the initial disbursement under the Term Loan Facility shall be reduced to
zero and cancelled on the date of such initial disbursement.
     Section 2.03 Borrowings, Conversions and Continuations of Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Committed Loans as the same Type
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon, New York, New York time,
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, and (ii) one Business
Day prior to the conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, or one Business Day prior to the requested date of any Borrowing of Base
Rate Committed Loans. Each such telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by an authorized officer of the Borrower.
Each Committed Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Committed

28



--------------------------------------------------------------------------------



 



Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Committed Loans as the same
Type, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made or continued as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Committed Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Committed Loans described
in the preceding subsection. In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 12:00 Noon, New York, New York time, on the Business Day specified in
the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Committed Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Royal Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Committed Borrowing there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
     (e) After giving effect to all Committed Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than six (6) Interest Periods in effect
at any given time with respect to Committed Loans.

29



--------------------------------------------------------------------------------



 



     Section 2.04 Prepayments.
     (a) Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Committed Loans without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
10:00 a.m., New York, New York time, (A) three Business Days prior to any date
of prepayment of Eurodollar Rate Loans, and (B) the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $500,000 in excess thereof;
and (iii) any prepayment of Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. Such prepayments shall be applied to either the
Revolver Facility or the Committed Term Loans as the Borrower shall direct;
provided that if no such direction is given, such prepayments shall be applied
first to the Committed Term Loans and then to the Revolver Facility. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Pro Rata Shares.
Prepayments under the Revolver Facility provided for in this Section 2.04(a)
shall be applied as follows: (x) first, as a payment of all L/C Borrowings then
outstanding, until paid in full, (y) second, as a repayment of all Swing Line
Loans then outstanding, until paid in full, and (z) third, as the Borrower may
direct. Prepayments of Committed Term Loans pursuant to this Section 2.04(a)
shall not reduce the payments due pursuant to Sections 2.04(b) or 2.06(a).
     Unless a Default or Event of Default has occurred and is continuing or
would arise as a result thereof, any payment or prepayment of Revolver Loans may
be reborrowed by the Borrower, subject to the terms and conditions hereof.
Prepayments under the Term Loan Facility may not be reborrowed by the Borrower.
     (b) Mandatory Prepayments from Net Cash Proceeds.
     (i) Dispositions. If any portion of the Net Cash Proceeds realized by a
Company from any Triggering Disposition (other than a Casualty or Condemnation
Disposition) (including any deferred purchase price therefor) has not been
Reinvested within one hundred eighty (180) days from the receipt by such Company
of such Net Cash Proceeds (including receipt of any deferred payments for any
such Triggering Disposition or portion thereof, if and when received), then on
or before the first Business Day following such one hundred eightieth (180th)
day the Loans shall be prepaid in an amount equal to the portion of the
Reduction Amount that is not so Reinvested.
     If any portion of the Net Cash Proceeds realized by a Company from any
Casualty or Condemnation Disposition that constitutes a Triggering Disposition
has not been Reinvested within one year from the receipt by such Company of such
Net Cash Proceeds (including receipt of any deferred payments for any such
Triggering Disposition or portion thereof, if and when received), then on or
before the first Business Day following such one year period the Loans shall be
prepaid in an amount equal to the portion of the Reduction Amount that is not so
Reinvested.

30



--------------------------------------------------------------------------------



 



     Net Cash Proceeds of a Disposition that equal, when aggregated with Net
Cash Proceeds of all Dispositions since the Closing Date, an amount less than
the Threshold Amount shall not be required to be used for mandatory prepayments
pursuant to this Section 2.04(b)(i).
     Prepayments under this Section 2.04(b)(i) shall be applied first to
repayment of the Committed Term Loans, and second to repayment of the
Outstanding Amount under the Revolver Facility (but no corresponding reduction
of the Revolver Commitment shall be made).
     (ii) Debt Issuance. If Net Cash Proceeds in excess of $15,000,000 in the
aggregate (“Excess Debt Proceeds”) are received by one or more Companies from
the issuance or incurrence of Indebtedness by any Company in one or more
transactions after the Closing Date, the Loans shall be prepaid immediately upon
receipt of such Excess Debt Proceeds in an amount equal to the amount of such
Excess Debt Proceeds. Such payments shall be applied first to repayment of the
Committed Term Loans, and second to repayment of the Outstanding Amount under
the Revolver Facility (but no corresponding reduction of the Revolver Commitment
shall be made).
     (iii) Equity Issuance. Upon receipt by the MLP of Net Cash Proceeds from
any Equity Issuance, a prepayment of the Outstanding Amount under the Revolver
Facility shall be made in an amount equal to such Net Cash Proceeds (but no
corresponding reduction of the Revolver Commitment shall be made).
     (iv) The prepayments under the Revolver Facility provided for in this
Section 2.04(b) shall be applied as follows: (A) first, as a payment of all
Unreimbursed Amounts then outstanding, until paid in full, (B) second, as a
repayment of all Swing Line Loans then outstanding, until paid in full, and
(C) third, as a repayment of Revolver Principal Debt.
     (c) Mandatory Payments/Reductions. If for any reason the Outstanding Amount
of all Committed Revolver Loans, Swing Line Loans, and L/C Obligations under the
Revolver Facility exceeds the Revolver Commitment, the Borrower shall prepay
Committed Revolver Loans and/or Swing Line Loans and/or Cash Collateralize the
L/C Obligations in an aggregate amount equal to such excess within three
Business Days of such excess occurring.
     (d) Prepayments: Interest/Consequential Loss. All prepayments under this
Section 2.04 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts due under
Section 3.05.
     (e) Prepayments of Swing Line Loans. The Borrower may, upon notice to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. New York, New
York time on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
     Section 2.05 Reduction or Termination of Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate or permanently reduce the
Revolver Commitment to an amount not less than the sum of the Outstanding Amount
of the then existing (a) Revolver Principal Debt, (b) L/C Obligations, and
(c) Swing Line Loans; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. New York, New York time, five
Business Days prior to

31



--------------------------------------------------------------------------------



 



the date of termination or reduction, and (ii) any such partial reduction shall
be in an aggregate amount of $500,000 or any whole multiple of $500,000 in
excess thereof. The Administrative Agent shall promptly notify the Lenders of
any such notice of reduction or termination. Except as set forth in
Section 2.16, once reduced in accordance with this Section, the Revolver
Commitment may not be increased. Any reduction of the Revolver Commitment shall
be applied to the Commitment of each Revolver Lender according to its Pro Rata
Share. All commitment fees on the portion of the Revolver Commitment so
terminated which have accrued to the effective date of any termination of
Revolver Commitment shall be paid on the effective date of such termination.
     Section 2.06 Repayment of Loans.
     (a) Term Loan Amortization. On each anniversary of the Closing Date (or if
such date is not a Business Day, on the next following Business Day), the
Borrower shall repay Term Loan Principal Debt in an amount equal to 75% of
Excess Cash Flow as of the preceding quarter ended June 30 (each such June 30
date, a “Second Quarter End Date”); provided, that if the Leverage Ratio
calculated as of a Second Quarter End Date is less than 3.00 to 1.00, then no
prepayment shall be required.
     (b) Maturity Date. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.
     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) each Friday during the term hereof or, if any Friday is
not a Business Day, the next Business Day following such Friday and (ii) the
Maturity Date.
     Section 2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) The Borrower shall pay interest on all past due amounts at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
such past due amounts (including interest on past due interest) shall be due and
payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) If the designated rate applicable to any Borrowing exceeds the Maximum
Rate, the rate of interest on such Borrowing shall be limited to the Maximum
Rate, but any subsequent reductions in such designated rate shall not reduce the
rate of interest thereon below the Maximum Rate until the total amount of
interest accrued thereon equals the amount of interest which would have accrued
thereon if such designated rate had at all times been in effect. In the event
that at maturity (stated or by acceleration), or at final payment of the
Outstanding Amount of any Committed Loans, Swing Line Loans or L/C Obligations,
the total amount of interest paid or accrued is less than the amount of interest
which

32



--------------------------------------------------------------------------------



 



would have accrued if such designated rates had at all times been in effect,
then, at such time and to the extent permitted by Law, the Borrower shall pay an
amount equal to the difference between (a) the lesser of the amount of interest
which would have accrued if such designated rates had at all times been in
effect and the amount of interest which would have accrued if the Maximum Rate
had at all times been in effect, and (b) the amount of interest actually paid or
accrued on such Outstanding Amount.
     Section 2.08 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolver Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Committed Sum with respect to the Revolver Facility exceeds
the sum of (i) the Outstanding Amount of Committed Revolver Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. The commitment fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.
     (b) Arranger’s and Agency Fees. The Borrower shall pay certain fees to the
Arranger for the Arranger’s own account, and shall pay an agency fee to the
Administrative Agent for the Administrative Agent’s own account, in the amounts
and at the times specified in the letter agreement, dated September 6, 2005 (the
“Agent/Arranger Fee Letter”), between the Borrower and the Administrative Agent.
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.
     (c) Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders in accordance with
their respective Pro Rata Shares, an upfront fee in the agreed amount in
accordance with the Agent/Arranger Fee Letter. Such upfront fees are for the
credit facilities by the Lenders under this Agreement and are fully earned on
the date paid. The upfront fee paid to each Lender is solely for its own account
and is nonrefundable for any reason whatsoever.
     Section 2.09 Computation of Interest and Fees. Computation of interest on
Base Rate Loans shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
     Section 2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and

33



--------------------------------------------------------------------------------



 



the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of such Lender shall control. Upon the request of any
Lender made through the Administrative Agent, such Lender’s Loans may be
evidenced by one or more Notes. Each Lender may attach schedules to its Note(s)
and endorse thereon the date, Type (if applicable), amount and maturity of the
applicable Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.
     Section 2.11 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon, New York,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 12:00 noon, New York, New York time, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If no Default or Event of Default exists and if no order of application
is otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Loans and L/C Obligations, and then to
the remaining Obligations in the order and manner as Borrower may direct
(subject to Section 2.04(b) hereof).
     (d) Unless the Borrower has notified the Administrative Agent prior to the
date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment in accordance
herewith and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Lenders or the L/C Issuer entitled
thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then each Lender and the
L/C Issuer, as the case may be, severally agrees to forthwith on demand repay to
the Administrative Agent the portion of such assumed payment that was made
available to such Lender or the L/C Issuer, as applicable in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the greater of the Federal Funds Rate from time
to time in effect and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

34



--------------------------------------------------------------------------------



 



     (e) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (f) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (g) The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.
     (h) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     Section 2.12 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in the L/C Obligations, or in Swing Line Loans held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them, and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loan or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other

35



--------------------------------------------------------------------------------



 



amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off, but subject to
Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.
     Section 2.13 Priority of Hedging Obligations. Any amounts received in
satisfaction of any Obligations arising under the Loan Documents, including,
without limitation, Obligations under this Agreement and any Lender Hedging
Agreement, shall rank pari passu in right of payment and shall be used to repay
such Obligations on a pro rata basis.
     Section 2.14 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolver Lenders set
forth in this Section 2.14, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drafts under the Letters of Credit; and
(B) the Revolver Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and its Subsidiaries; provided that the
L/C Issuer shall not be obligated to make any L/C Credit Extension with respect
to any Letter of Credit, and no Revolver Lender shall be obligated to
participate in, any Letter of Credit if as of the date of such L/C Credit
Extension, the Outstanding Amount of all L/C Obligations and all Committed
Revolver Loans would exceed the Aggregate Committed Sum under the Revolver
Facility, (x) the aggregate Outstanding Amount of the Committed Revolver Loans
of any Revolver Lender, plus such Revolver Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolver Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans, would exceed such
Revolver Lender’s Committed Sum under the Revolver Facility, or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall

36



--------------------------------------------------------------------------------



 



impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it; or
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer.
(iii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolver Lenders have approved such expiry
date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolver Lenders have
approved such expiry date; or
     (C) such Letter of Credit is in a face amount less than $100,000, or is to
be used for a purpose other than as described in Section 6.12 or is denominated
in a currency other than Dollars.
     (iv) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., New York, New York time, at least two Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

37



--------------------------------------------------------------------------------



 



     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolver Lender’s Pro Rata Share times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Revolver Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if it has
received notice on or before the Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Revolver Lenders have elected not to permit such renewal or (2) from any
Revolver Lender stating that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied and directing the L/C Issuer not to permit
such renewal. Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. If a payment is made
by the L/C Issuer under a Letter of Credit the Borrower shall reimburse the L/C
Issuer through the Administrative Agent not later than 12:00 noon, New York
time, on the date such payment under such Letter of Credit is made (the “Honor
Date”), if the Borrower shall have received notice of such payment prior to
10:00 a.m., New York time, on the Honor Date, or if such notice has not been
received by the Borrower prior to such time on the Honor Date, then not later
than 12:00 noon, New York time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on

38



--------------------------------------------------------------------------------



 



the day of receipt. Any such reimbursement by the Borrower which is made after
the Honor Date shall be made together with interest on the amount disbursed from
and including the Honor Date until payment in full of such disbursed amount, at
a varying rate per annum equal to the then applicable interest rate for Base
Rate Loans through the date that payment is due to be made pursuant to this
Section, and thereafter, at the Default Rate applicable to Base Rate Loans.
     If the Borrower fails to so reimburse the L/C Issuer by the time required
by the terms of this subsection (c)(i), the Administrative Agent shall promptly
notify each Revolver Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Revolver Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.14(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolver Lender (including the Revolver Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.14(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 2:00 p.m., New York time, on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.14(c)(iii), each Revolver Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolver Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.14(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolver Lender
in satisfaction of its participation obligation under this Section 2.14.
     (iv) Until each Revolver Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.14(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolver Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Revolver Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolver Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such

39



--------------------------------------------------------------------------------



 



reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Revolver Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolver Lender pursuant to the foregoing provisions of this Section 2.14(c) by
the time specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolver Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolver
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolver Lender such Revolver Lender’s L/C
Advance in respect of such payment in accordance with Section 2.14(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolver Lender its Pro Rata Share thereof in the
same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.14(c)(i) is required to be returned, each
Revolver Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolver Lender, at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement

40



--------------------------------------------------------------------------------



 



therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Revolver Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolver Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolver Lenders or the Required Revolver Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.14(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

41



--------------------------------------------------------------------------------



 



     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount). The Borrower hereby
grants the Collateral Agent, for the benefit of the L/C Issuer and the Revolver
Lenders, a Lien on all such cash and deposit accounts at the Administrative
Agent and the Collateral Agent.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolver Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued equal to the
product of the Applicable Rate times the actual daily undrawn amount under each
Letter of Credit. Such fee for each Letter of Credit shall be due and payable in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date. If there is any change
in the Applicable Rate during any quarter, the actual daily undrawn amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account an
annual fronting fee in an amount with respect to each Letter of Credit issued
equal to the greater of (i) $500 or (ii) 1/4 of 1% per annum calculated on the
daily undrawn face amount thereof. In addition, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such fees and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     Section 2.15 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Committed
Revolver Loans and L/C Obligations of the Revolver Lender acting as Swing Line
Lender, may exceed the amount of such Revolver Lender’s Committed Sum; provided,
however, that after giving effect to any Swing Line Loan, (i) the Outstanding
Amount under the Revolver Facility shall not exceed the Aggregate Committed Sum
under the Revolver Facility, (ii) the aggregate Outstanding Amount of the
Committed Revolver Loans of any Revolver Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Revolver
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans, shall
not exceed such Revolver Lender’s Committed Sum under the Revolver Facility, and
(iii) the Outstanding Amount of all Swing Line Loans do no exceed the Swing Line
Sublimit, and provided,

42



--------------------------------------------------------------------------------



 



further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.15, prepay under Section 2.04, and reborrow under this
Section 2.15. Each Swing Line Loan shall be a Base Rate Loan and shall be
outstanding for no longer than five (5) Business Days. Immediately upon the
making of a Swing Line Loan, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolver Lender’s Pro Rata Share times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender (with a copy to the
Administrative Agent), which may be given by telephone. Each such notice must be
received by the Swing Line Lender not later than 2:00 p.m. New York, New York
time on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 or a whole multiple of $100,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolver Lender) prior to
2:30 p.m. New York, New York time on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.15(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. New York, New York
time on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Administrative Agent is hereby authorized to request on behalf of
the Borrower (which hereby irrevocably authorizes the Administrative Agent to so
request on its behalf), that each Revolver Lender make a Base Rate Loan in an
amount equal to such Revolver Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. In addition, the Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolver Lender make a Base Rate Loan in an amount equal to
such Revolver Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.03, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. In the case of a Committed Loan Notice
given by the Swing Line Lender, the Swing Line Lender shall furnish the Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolver Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.15(c)(ii), each Revolver Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

43



--------------------------------------------------------------------------------



 



     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.15(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolver Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolver Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.15(c)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Revolver Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolver Lender pursuant to the foregoing provisions of this
Section 2.15(c) by the time specified in Section 2.15(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolver Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolver Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
     (iv) Each Revolver Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.15(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolver Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolver Lender’s obligation to make Committed Loans pursuant to this
Section 2.15(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolver Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolver Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolver Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolver Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolver Lender funds its

44



--------------------------------------------------------------------------------



 



Base Rate Loan or risk participation pursuant to this Section 2.15 to refinance
such Revolver Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     Section 2.16 Increase in Revolver Commitment.
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Revolver Lenders), the Borrower may request increases in the Revolver
Commitment by an aggregate amount not exceeding $100,000,000; provided, that any
such request for an increase shall be in a minimum amount of $25,000,000. The
Borrower may request that one or more Revolver Lenders agree to increase its or
their Revolver Commitments. In addition, subject to the approval of the
Administrative Agent, the Swing Line Lender and the L/C Issuer (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Revolver Lenders pursuant to joinder agreements in
form and substance satisfactory to the Administrative Agent.
     (b) Effective Date and Allocations. No Revolver Lender’s Commitment may be
increased without its written agreement to such increase. If the Aggregate
Commitments under the Revolver Facility are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (such date, “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall notify the Lenders of the allocation of
such increase and the Increase Effective Date.
     (c) Conditions to Effectiveness of Increase. As a condition precedent to
each increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Parties (i) certifying and attaching the
resolutions adopted by each such Loan Party approving or consenting to the
increased Commitment, and (ii) in the case of the Borrower and the MLP,
certifying that, before and after giving effect to such increased Commitment,
(A) the representations and warranties of the Borrower and the MLP contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Default or Event of Default
exists. The Borrower shall prepay any Committed Revolver Loans outstanding under
the Revolver Facility on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep
outstanding Committed Revolver Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Revolver Commitment under this
Section.
     (d) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
     Section 2.17 Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Non-Consenting Lender (as
defined below in this Section 2.17), then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement and the related Loan

45



--------------------------------------------------------------------------------



 



Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower or the assignee shall have paid to the Administrative
Agent the assignment fee specified in Section 10.07(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01 and 3.04) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (i) the Borrower or the Administrative Agent
requests that the Lenders consent to a waiver of any provision of the Loan
Documents or agree to any amendment thereto, (ii) such consent or amendment
requires the agreement of all of the Lenders in accordance with the terms of
Section 10.01 and (iii) at least the Required Lenders have agreed to such
consent or amendment, then any Lender that does not agree to such consent or
amendment shall be a “Non-Consenting Lender”.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

46



--------------------------------------------------------------------------------



 



     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.
     Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
     Section 3.03 Inability to Determine Rates. If the Administrative Agent
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan, or (b) if the Required Lenders determine and notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, then the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have

47



--------------------------------------------------------------------------------



 



converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
     Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.
     (a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c) utilized, as to
Eurodollar Rate Loans, in the determination of the Eurodollar Rate), then from
time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines a Change In Law regarding capital adequacy has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.
     Section 3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.17; or
     (c) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising

48



--------------------------------------------------------------------------------



 



from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     Section 3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     Section 3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and payment in full of
all the other Obligations.
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
     Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund its portion of the initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent (other than each item or
condition, if any, listed on Schedule 4.01, which items or conditions are hereby
permitted to be delivered or satisfied after the Closing Date, but not later
than the respective dates for delivery or satisfaction specified on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit)):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent:
     (i) executed counterparts of this Agreement, the Borrower Security
Agreement, a Subsidiary Security Agreement executed by each Subsidiary of the
Borrower, the MLP Security Agreement, the Master Consent to Assignment, the
Guaranties, the U.S. Vessel Mortgage, the

49



--------------------------------------------------------------------------------



 



Mortgages and all other Collateral Documents required by the Administrative
Agent, each dated as of the Closing Date;
     (ii) Notes executed by the Borrower in favor of each Lender requesting such
Notes, each in a principal amount equal to such Lender’s Committed Sum, each
dated as of the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;
     (iv) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, and
in good standing in the jurisdiction of its organization;
     (v) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the representations and warranties contained in Article V
are true and correct in all respects on and as of such date, (B) no Default or
Event of Default, and no “Default” or “Event of Default” as defined in the
Existing Credit Agreement, has occurred and is continuing as of such date,
(C) since December 31, 2004, there has occurred no material adverse change in
the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the MLP, the Borrower General Partner or
the Borrower and its Subsidiaries, taken as a whole, or on the businesses,
assets or liabilities, taken as a whole, acquired by the Borrower pursuant to
the Prism Acquisition, (D) there is no litigation, investigation or proceeding
known to and affecting the Borrower or any Borrower Affiliate for which the
Borrower is required to give notice pursuant to Section 6.03(c) (or, if there is
any such litigation, investigation or proceeding, then a notice containing the
information required by Section 6.03(c) shall be given concurrently with the
delivery of the certificate given pursuant to this clause (v)), (E) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or Governmental Authority by or against the Borrower, any
Guarantor, the MLP General Partner, or any of their respective properties, that
(x) could reasonably be expected to materially and adversely affect the Borrower
or any Guarantor, or (y) seeks to affect or pertains to any transaction
contemplated hereby or the ability of the Borrower or any Guarantor to perform
its obligations under the Loan Documents, and (F) the Borrower has delivered all
documents required to be delivered by it as a condition to the initial Credit
Extension hereunder and the Borrower has satisfied all other conditions required
to be satisfied by it as a condition to closing;
     (vi) a certificate of a Responsible Officer of the Borrower certifying that
(A) the Borrower has received all governmental, shareholder and third party
consents and approvals necessary to consummate the Prism Acquisition, which
consents and approvals are in full force and effect, (B) all waiting periods
have expired without any action being taken by any Governmental Authority that
could restrain, prevent or impose any material adverse condition on the Prism
Acquisition or that could seek to threaten the consummation of the Prism
Acquisition, and no law or regulation is applicable that could have such effect,
(C) the Borrower is, concurrently with the funding of the initial Loans on the
Closing Date, consummating the Prism Acquisition in accordance with the terms of
the Prism Acquisition Documents, with all material conditions precedent thereto
having been satisfied in all material respects by the parties thereto, and the
purchase price for the Prism Acquisition is not more than $100,000,000
(excluding acquired working capital, capital expenditures, and fees and expenses
associated therewith), (D)

50



--------------------------------------------------------------------------------



 



no order, decree, judgment, ruling or injunction exists which restrains the
consummation of the Prism Acquisition or the transactions contemplated by this
Agreement, and (E) there is no pending, or to the knowledge of such Responsible
Officer, threatened, action, suit, investigation or proceeding which seeks to
restrain or affect the Prism Acquisition, or which, if adversely determined,
could materially and adversely affect the MLP, the Borrower, any of their
respective Subsidiaries, any of the Prism Interests, or the ability of the
Borrower to consummate the Prism Acquisition or perform its obligations under
the Prism Acquisition Documents, and (F) to the knowledge of such Responsible
Officer, there are no claims against the Prism Interests alleging liability
under or responsibility for violation of any Environmental Law, and no
environmental condition or circumstance, such as the presence or Release of any
Hazardous Substance, on any property that constitutes part of the Prism
Interests, which could reasonably be expected to materially and adversely affect
the MLP, the Borrower, any of their respective Subsidiaries or any of the Prism
Interests;
     (vii) a duly completed Compliance Certificate in the form of Exhibit C
signed by a Responsible Officer of the Borrower and a Responsible Officer of the
MLP demonstrating compliance with Section 7.15 as of the most recent fiscal
quarter end, after giving pro forma effect to the Prism Acquisition;
     (viii) a certification from the Borrower’s Chief Financial Officer that
each of the MLP and the Borrower is Solvent as of the Closing Date; and
     (b) The Administrative Agent’s receipt of the following, each in form and
substance satisfactory to the Administrative Agent:
     (i) copy of the fully executed Prism Purchase Agreement certified as true
and correct by a Responsible Officer of Borrower;
     (ii) opinions from (A) Baker Botts L.L.P., counsel to each Loan Party,
substantially in the form of Exhibit F hereto, and (B) local counsel to each
Loan Party in the States of Arkansas, Louisiana, and Florida with respect to
each Mortgage or amendment thereto, executed by a Loan Party;
     (iii) a letter from CT Corporation System, Inc., to accept service of
process in the State of New York on behalf of the Borrower and each Guarantor;
     (iv) an evaluation and financial analysis of the Prism Acquisition prepared
by a third party consultant reasonably acceptable to the Administrative Agent;
     (v) (A) for last 3 fiscal years, audited financial statements of Prism Gas
Systems, Inc., predecessor-in-interest to Prism; (B) financial statements of the
MLP on a consolidated basis for the period ended 6/30/05 reflecting Consolidated
EBITDA of not less than $36,000,000 after giving pro forma effect to the Prism
Acquisition, the acquisition of CF Martin Sulphur and all other acquisitions
during the preceding twelve months; and (C) a five-year financial forecast for
the MLP, prepared on a consolidated basis after giving pro forma effect to the
Prism Acquisition;
     (vi) an assignment executed by Hibernia National Bank, assigning to the
Lenders the Indebtedness owed to it under the Existing Credit Agreement; and

51



--------------------------------------------------------------------------------



 



     (vii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender, or the
Required Lenders reasonably may require.
     (c) Any fees due and payable at the Closing Date shall have been paid.
     (d) The Borrower shall have paid Attorney Costs of the Administrative Agent
to the extent invoiced prior to, or on, the Closing Date.
     (e) Each Company shall have delivered the following:
     (i) such Lien searches as the Administrative Agent shall have requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no other Liens in favor of any Persons
(other than Permitted Liens) or evidence that releases of such other Liens shall
be filed contemporaneously with or after the Closing Date;
     (ii) funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements or UCC-3 amendment
financing statements, or fees associated with the filing of the Mortgages or
amendments to Mortgages (or arrangements satisfactory to the Administrative
Agent for payment of such amounts shall have been made);
     (iii) evidence that the Collateral Agent has been named as loss payee and
mortgagee under all policies of casualty insurance pertaining to the Collateral;
     (iv) certificates evidencing all of the issued and outstanding shares of
capital stock pledged pursuant to the Collateral Documents, which certificates
shall in each case be accompanied by undated stock powers duly executed in
blank; and
     (v) evidence that such other actions that have been requested by the
Administrative Agent, the Collateral Agent, or the Lenders, in connection with
perfection of the first priority Lien created by the Collateral Documents
(except to the extent otherwise permitted hereunder), have been taken.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
     Section 4.02 Conditions to all Loans and L/C Credit Extension. The
obligation of each Lender to honor any Committed Loan Notice or Swing Line Loan
Notice, and the obligation of the L/C Issuer to issue any Letter of Credit, is
subject to the following conditions precedent:
     (a) The representations and warranties of the Loan Parties contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith, including, but not limited to the Collateral Documents,
shall be true and correct in all material respects on and as of the date of such
Loan is made, continued or converted, as applicable, or such Letter of Credit is
issued except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, that for
purposes of this Section 4.02, the representations and warranties of the
Borrower and the MLP contained in Section 5.05(a) shall be deemed to refer to
the most recent financial statements furnished by the MLP and the Borrower
pursuant to Section 6.01.

52



--------------------------------------------------------------------------------



 



     (b) No Default or Event of Default shall exist or would result from such
proposed Loan, continuation or conversion, or L/C Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension and, if
applicable, a Letter of Credit Application in accordance with the requirements
hereof.
     (d) If the proceeds of the Loan will be used to fund in whole or in part an
Acquisition or Investment (other than an Investment in an existing Subsidiary,
Waskom, PIPE or another Permitted Joint Venture) and the purchase price for such
Acquisition or Investment, when aggregated with the purchase price for all other
Acquisitions and Investments (other than Investments in existing Subsidiaries,
Waskom, PIPE and other Permitted Joint Ventures) made by the Borrower and its
Subsidiaries during the twelve-month period ending on the date of such
Acquisition or Investment, exceeds an amount equal to five percent (5%) of the
book value of the consolidated assets of the Borrower and its Subsidiaries
measured as of the close of the most recent fiscal quarter, then the following
requirements shall apply: in connection with each such Acquisition or
Investment, not less than five (5) Business Days (or such shorter period as may
be determined by the Administrative Agent) prior to the closing of such
Acquisition or Investment, the Borrower shall (A) in the case of an Investment
in equity interests, or an Acquisition of all or substantially all of the assets
of a Person or of all or substantially all of the assets of a business unit of a
Person, deliver historical financial statements of the acquisition target (which
may be unaudited financial statements, so long as such financial statements are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent), and (B) deliver to the Administrative Agent pro forma financial
statements acceptable to the Administrative Agent and a certificate of a
Responsible Officer of the Borrower demonstrating pro forma compliance with
Section 7.15 as of the closing of such Acquisition or Investment after giving
effect thereto and after giving effect to any Indebtedness (including
Obligations) incurred in connection therewith.
     Each Request for Credit Extension submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrower and the MLP, and each Guarantor by its execution of a
Guaranty, represents and warrants to the Administrative Agent and the Lenders
that after giving effect to the Prism Acquisition:
     Section 5.01 Existence; Qualification and Power; Compliance with Laws. As
of the Closing Date, the Borrower is a direct or indirect wholly-owned
Subsidiary of the MLP and Martin Resource owns at least 51% of the MLP General
Partner. CF Martin Sulphur is a limited partnership organized, validly existing,
and in good standing under the Laws of the State of Delaware, and CF Martin
Sulphur General Partner is a limited liability company organized, validly
existing and in good standing under the Laws of the State of Delaware. Each of
the MLP General Partner, the Borrower General Partner, and each Loan Party
(a) is a corporation, partnership or limited liability company organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all governmental licenses, authorizations, consents and approvals to own its
assets, carry on its business and to execute, deliver, and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws,

53



--------------------------------------------------------------------------------



 



except in each case referred to in clause (c) or this clause (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Each of the MLP, the Borrower, and their Subsidiaries is a
citizen of the United States as defined in Section 2 of the Shipping Act of
1916, as amended, entitled to own and operate the Vessels under their respective
Certificates of Documentation, which the MLP and the Borrower shall maintain, or
cause to be maintained, in full force and effect, and each is duly qualified to
engage in coastwise trade.
     Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law relating to such Loan Party.
     Section 5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings of mortgages and lien notices in
connection with the granting of security interests pursuant to the Collateral
Documents, is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document.
     Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms except as such enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, or other similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity.
     Section 5.05 Financial Statements; No Material Adverse Effect.
     (a) The Initial Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and except for footnotes with respect to unaudited
financial statements included therein. The Initial Financial Statements
(i) fairly present the financial condition of the entities therein named and
their respective Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance in all material respects
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and except for footnotes with respect to
unaudited financial statements included therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the entities
therein named and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.
     (b) Since December 31, 2004, there has been no event or circumstance that
has or could reasonably be expected to have a Material Adverse Effect.
     Section 5.06 Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the MLP or the Borrower threatened
or contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Borrower Affiliate or
against any of their properties or revenues which (a) seek to affect or pertain
to this Agreement or any other Loan Document, the borrowing of Loans, the use of
the proceeds thereof, or the

54



--------------------------------------------------------------------------------



 



issuance of Letters of Credit hereunder, or (b) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
     Section 5.07 No Default. Neither the Borrower nor any Borrower Affiliate is
in default under or with respect to any Contractual Obligation (including any
Material Agreement) which could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
     Section 5.08 Ownership of Property; Liens. Each Loan Party and its
Subsidiaries (i) have valid leasehold interests in all its leased real property
and (ii) have good title to all its personal and real property (other than its
leased real property) necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
have a Material Adverse Effect. The property of the MLP, the Borrower and their
respective Subsidiaries is subject to no Liens, other than Permitted Liens.
     Section 5.09 Environmental Compliance. The MLP and the Borrower have
reasonably concluded that (a) there are no claims against the MLP, the Borrower
or any of their Subsidiaries alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used the Borrower or any Borrower Affiliate that
could reasonably be expected to have a Material Adverse Effect, and (c) there is
no violation of or by the Borrower or any Borrower Affiliate of any
Environmental Law, except for such violations as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 5.10 Insurance. The properties of the Borrower and the Borrower
Affiliates are insured with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
Borrower Affiliates operate.
     Section 5.11 Taxes. The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.
     Section 5.12 ERISA Compliance. The representations and warranties set forth
in this Section 5.12 shall apply only if the Borrower or an ERISA Affiliate
establishes a Plan.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except to the
extent that noncompliance could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and nothing has occurred which would prevent, or cause the loss
of, such qualification, except to the extent that nonqualification could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no

55



--------------------------------------------------------------------------------



 



application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect.
     (b) There are no pending or threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. Neither the MLP nor
the Borrower nor any ERISA Affiliate has engaged in or permitted to occur and no
other party has engaged in or permitted to occur any prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect; (ii) no Pension
Plan has any Unfunded Pension Liability that (when aggregated with any other
Unfunded Pension Liability) has resulted or could reasonably be expected to
result in a Material Adverse Effect; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that could reasonably be expected to have a
Material Adverse Effect.
     Section 5.13 Subsidiaries and other Investments. As of the Closing Date the
Borrower has no Subsidiaries other than those specifically disclosed in
Schedule 5.13, and has no equity investment in any other corporation or other
entity other than those specifically disclosed in Schedule 5.13. The MLP has no
Subsidiaries other than the Borrower, the Borrower General Partner, and the
Borrower’s Subsidiaries.
     Section 5.14 Margin Regulations; Investment Company Act; Public Utility
Holding Company Act; Use of Proceeds.
     (a) Neither the Borrower nor any Borrower Affiliate is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, margin stock constitutes less than 25% of
the value of those assets of each Loan Party which are subject to any limitation
on a sale, pledge, or other restrictions hereunder.
     (b) None of the Borrower, any Borrower Affiliate, any Person controlling
the Borrower or any Borrower Affiliate, or any Subsidiary thereof (i) is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     (c) The Borrower will use all proceeds of Credit Extensions in the manner
set forth in Section 6.12.
     Section 5.15 Disclosure. All material factual information hereto furnished
by or on behalf of the Borrower in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby, as modified or supplemented by other information so
furnished, is true and accurate in all material respects, and such information
is not incomplete by omitting to state any material fact necessary to make such
information not misleading. All estimates and projections delivered to the
Administrative Agent or any Lender were based upon information that was
available at the time such estimates or projections were prepared and believed
to be correct and upon assumptions believed to be reasonable.

56



--------------------------------------------------------------------------------



 



     Section 5.16 Labor Matters. There are no actual or threatened strikes,
labor disputes, slowdowns, walkouts, or other concerted interruptions of the
MLP’s, the Borrower’s, or any of their Subsidiaries’ operations that could
reasonably be expected to have a Material Adverse Effect.
     Section 5.17 Compliance with Laws. Neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for such noncompliance
which no longer exists, or which non-compliance could not reasonably be expected
to have a Material Adverse Effect.
     Section 5.18 Third Party Approvals. Except for consents obtained prior to
the Closing Date and as set forth on Schedule 5.18, no material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any party that is not a party to this Agreement is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     Section 5.19 Solvency. Neither the Borrower and its Subsidiaries on a
consolidated basis nor the MLP and its Subsidiaries on a consolidated basis are
“insolvent” as such term is used and defined in (i) the United States Bankruptcy
Code or (ii) the New York Uniform Fraudulent Conveyance Act.
     Section 5.20 Collateral.
     (a) The provisions of each of the Collateral Documents are effective to
create in favor of the Collateral Agent, for the benefit of the Lenders and the
Lender Swap Parties, a legal, valid and enforceable first priority security
interest in all right, title and interest of each Company in the Collateral
described therein, except as otherwise permitted hereunder; and the Collateral
Agent is authorized to file financing statements in the offices in all of the
jurisdictions listed in the schedule to all Security Agreements and Mortgages.
     (b) None of the terms or provisions of any indenture, mortgage, deed of
trust, agreement or other instrument to which the Borrower or any Borrower
Affiliate is a party or by which the Borrower or any Borrower Affiliate or the
property of the Borrower or any Borrower Affiliate is bound prohibit the filing
or recordation of any of the Loan Documents or any other action which is
necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.
     Section 5.21 Concerning the Vessels.
     (a) Schedule 5.21 sets forth a true and correct list describing each of the
Vessels owned on the Closing Date by the Borrower, the MLP, and their
Subsidiaries and correctly sets forth whether each such Vessel is owned by the
Borrower, the MLP, or one of their Subsidiaries. Each Vessel has been
appropriately registered under the laws of its jurisdiction of registration,
including, with respect to each Vessel shown on Schedule 5.21 hereof, the laws
of the United States of America (the “U.S. Flag Vessels”), and as of the Closing
Date except as disclosed to the Lenders in writing, none of the Borrower, the
MLP, or any of their Subsidiaries own any Vessels registered under the laws of
the United States of America other than the U.S. Flag Vessels.
     (b) Each Vessel complies with all applicable maritime laws and regulations,
including, with respect to each U.S. Flag Vessel, all applicable requirements of
the Shipping Act of 1916, as amended

57



--------------------------------------------------------------------------------



 



and in effect, and all applicable regulations thereunder and all applicable
requirements of the maritime laws of the United States of America and all
applicable regulations thereunder except in such instances in which the failure
to comply therewith could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. Each of the Borrower, the MLP, and
their Subsidiaries is a citizen of the United States for purposes of operating
each of the U.S. Flag Vessels in the coastwise trade in accordance with
Section 2 of the Shipping Act of 1916, as amended and in effect, and the
regulations thereunder. Each bareboat or demise charterer of each of the U.S.
Flag Vessels operated in the coastwise trade of the United States (i) is a
citizen of the United States for purposes of operating and maintaining such U.S.
Flag Vessels in the coastwise trade in accordance with Section 2 of the Shipping
Act of 1916, as amended and in effect, and the regulations thereunder or (ii) is
in compliance with the citizenship requirements set forth in 46 App. U.S.C.A.
Section 883-1. Each of the U.S. Flag Vessels in operation is covered by a valid
Coast Guard Certificate of Inspection, has a load line certificate, and is
classed by the American Bureau of Shipping (or any other classification society
or societies satisfactory to the Administrative Agent and the Lenders). Each
U.S. Flag Vessel operated and maintained as a vessel in the coastwise trade of
the United States is so operated in accordance with the Shipping Act of 1916, as
amended and in effect, and the regulations thereunder, and all other U.S. Flag
Vessels if operated and maintained in the coastwise trade would be eligible to
be so operated in accordance with the Shipping Act of 1916, as amended and in
effect, and the regulations thereunder. In addition to the information regarding
U.S. Flag Vessels, Schedule 5.21 sets forth a list of all other Vessels owned by
the Borrower, the MLP, and their Subsidiaries.
     (c) Each Vessel subject to a Vessel Mortgage is covered by hull and
machinery, protection and indemnity, war risk, loss of earnings and excess
liability insurance in accordance with the requirements of such Vessel Mortgage.
     Section 5.22 Intellectual Property; Licenses, etc. Each Loan Party owns, or
possesses the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
its business. To the knowledge of each Loan Party, no such intellectual property
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each Loan
Party, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrower and the MLP shall, and shall
cause each of their Subsidiaries to:
     Section 6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
     (a) as soon as available, but in any event within ninety (90) days (or such
shorter time as required to be filed with the SEC) after the end of each fiscal
year of the MLP, consolidated balance sheets of the MLP and its Subsidiaries as
at the end of such fiscal year, and the related statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year of the MLP, if any, all in reasonable
detail, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications and

58



--------------------------------------------------------------------------------



 



exceptions not reasonably acceptable to the Required Lenders (the preceding may
be in the form of the MLP’s annual report filed on Form 10-K with the SEC;
December 31 is the fiscal year end of the MLP and the Borrower); and
     (b) as soon as available, but in any event within forty-five (45) days (or
such shorter time as required to be filed with the SEC) after the end of each of
the first three fiscal quarters of each fiscal year of the MLP, an unaudited
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
fiscal quarter, and the related statements of income and cash flows for such
fiscal quarter and for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year of the MLP, and the corresponding portion of
the previous fiscal year of the MLP, all in reasonable detail (the preceding may
be in the form of the MLP’s quarterly report filed on Form 10-Q with the SEC)
and certified by a Responsible Officer of the MLP as fairly presenting the
financial condition, results of operations and cash flows of the MLP and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
     Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, at the expense of the Borrower, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate in form of
Exhibit C signed by a Responsible Officer of the Borrower who is a senior
financial officer and responsible for regulatory reporting and filing and a
Responsible Officer of the MLP;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or written communication sent to
the equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (c) promptly after execution thereof, copies of Material Agreements and any
material amendment thereto;
     (d) annually, together with the items delivered pursuant to Section 6.01(a)
herein, projections of operations for the year commencing the preceding January
1 for the MLP and its Subsidiaries based upon information that is then currently
available and believed to be correct in good faith and upon assumptions believed
to be reasonable;
     (e) all agreements, documents, instruments, or other items listed on
Schedule 4.01 on or prior to the date specified for delivery thereof on
Schedule 4.01 (or such later date as the Administrative Agent shall otherwise
permit); and
     (f) promptly, such additional information regarding the business, financial
or company affairs of any Loan Party as the Administrative Agent, at the request
of any Lender, may from time to time reasonably request, which information may
include copies of any detailed audit reports, if any, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them.

59



--------------------------------------------------------------------------------



 



     Section 6.03 Notices. Promptly notify the Administrative Agent and each
Lender within ten (10) days of an officer of a Borrower Affiliate having
knowledge of any of the following:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;
     (c) of any litigation, investigation or proceeding and affecting the
Borrower or any Borrower Affiliate in which (i) the amount involved exceeds
(individually or collectively) $5,000,000, or (ii) injunctive relief or other
relief is sought, which could be reasonably expected to have a Material Adverse
Effect;
     (d) of any material change in accounting policies or financial reporting
practices by the Borrower or the MLP; and
     (e) the occurrence of an Internal Control Event.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.
     Section 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in the case of clauses (a) or (b),
where (x) the validity thereof are being contested in good faith by appropriate
proceedings and (y) adequate reserves in accordance with GAAP are being
maintained by the appropriate Loan Party.
     Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization, except in a transaction
permitted by Sections 7.06 and 7.07, and (b) take all action to maintain all
rights, privileges, permits, licenses and franchises material to the conduct of
its business, except in a transaction permitted by Sections 7.06 and 7.07.
     Section 6.06 Maintenance of Assets and Business. (a) Maintain all material
properties, equipment, licenses, permits, and franchises necessary for its
normal business; (b) keep all of its assets which are necessary to its business
in good working order and condition (ordinary wear and tear excepted) and make
all necessary repairs thereto and replacements thereof; (c) do all things
necessary to obtain, renew, extend, and continue in effect all Authorizations
which may at any time and from time to time be necessary for the operation of
its business in compliance with applicable Law, except where the failure to so
maintain, renew, extend, or continue in effect could not reasonably be expected
to have a Material Adverse Effect; (d) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse

60



--------------------------------------------------------------------------------



 



Effect; and (e) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     Section 6.07 Maintenance of Insurance. Maintain with responsible insurance
companies insurance with respect to its properties and business against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses and which is satisfactory to the
Administrative Agent and the Required Lenders and will (a) furnish to the
Administrative Agent on each anniversary of the Closing Date a certificate or
certificates of insurance from the applicable insurance company evidencing the
existence of insurance required to be maintained by this Agreement and the other
Loan Documents and evidencing that Collateral Agent is listed as sole loss payee
on property insurance and the Administrative Agent, the Collateral Agent and
Lenders are additional insureds on liability insurance, and (b) upon request of
the Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.
     Section 6.08 Compliance with Laws and Contractual Obligations. (a) Comply
with the requirements of all Laws (including Environmental Laws) applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto; or (ii) the failure to comply therewith could not
be reasonably expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations, except where the failure to comply therewith could not
be reasonably expected to have a Material Adverse Effect; and (c) comply with
the rules and requirements of any classification society in which any Vessel is
classed except where the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
     Section 6.09 Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving its assets and business; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over it.
     Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
     Section 6.11 Compliance with ERISA. With respect to each Plan maintained by
a Company, do each of the following: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws, (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification, and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



     Section 6.12 Use of Proceeds.
     (a) Use the proceeds of the Term Loan Facility to (i) refinance
Indebtedness of the Borrower under the Existing Credit Agreement and to pay
fees, costs and expenses associated with the closing under this Agreement and,
(ii) to finance the acquisition of the Prism Interests and the related
transaction fees and expenses associated therewith;
     (b) Use of the proceeds of the Revolver Facility and Swing Line Loans
(i) to finance Investments, Acquisitions and Capital Expenditures by the
Borrower and its Subsidiaries, subject to compliance with this Agreement,
including Sections 7.02 and 7.10, (ii) to refinance Indebtedness of the Borrower
under the Existing Credit Agreement, (iii) for the issuances of Letters of
Credit, (iv) to fund working capital and general partnership and corporate
requirements of the Borrower and its Subsidiaries, including without limitation,
payments to Martin Resource pursuant to the Omnibus Agreement for reimbursement
of expenses and corporate overhead, (v) to fund Quarterly Distributions to the
extent permitted by Sections 2.01(b) and 7.08(b) and (c), and (vi) to pay fees,
costs and expenses associated with the closing under this Agreement.
     Section 6.13 Material Agreements. Enforce the obligations of the Martin
Parties contained in the indemnification provisions of the Omnibus Agreement,
and enforce all other obligations of the Martin Parties contained in the
Material Agreements to the same extent as they would enforce similar obligations
of unrelated third parties.
     Section 6.14 Concerning the Vessels. At all times (i) operate each Vessel
in compliance in all respects with all applicable governmental rules,
regulations and requirements pertaining to such Vessels (including, without
limitation, all requirements of the Shipping Act of 1916, as amended and in
effect, applicable to each U.S. Flag Vessel) and, to the extent required to be
classed, in compliance in all respects with all rules, regulations and
requirements of the applicable classification society except in such instances
in which the failure to so operate could not reasonably be expected to have a
Material Adverse Effect, (ii) maintain and assure that each demise or bareboat
charterer of the U.S. Flag Vessels operated and maintained in the coastwise
trade of the United States shall maintain, as required, its citizenship of the
United States for purposes of operating each of the U.S. Flag Vessels in the
coastwise trade in accordance with Section 2 of the Shipping Act of 1916, as
amended and in effect, and the regulations thereunder or the citizenship
requirements set forth in 46 App. U.S.C.A. Section 883, (iii) upon request of
the Administrative Agent, furnish to the Administrative Agent the certificate of
each classification society covering each of the U.S. Flag Vessels, and
(iv) keep each U.S. Flag Vessel registered under the laws of the United States
and each Vessel (other than a U.S. Flag Vessel) flagged under the laws of
another jurisdiction and shall maintain in full force and effect the Coast Guard
Certificate of Inspection (or the equivalent for any Vessel registered under the
laws of another jurisdiction) of each Vessel that is in operation and which
requires such a certificate and furnish to the Administrative Agent copies of
all renewals and extensions thereof.
     Section 6.15 Guaranties and other Collateral Documents. As an inducement to
the Administrative Agent and Lenders to enter into this Agreement, cause each
Subsidiary of the Borrower, the MLP and each Subsidiary of the MLP (other than
the Borrower) to execute and deliver to the Administrative Agent a Guaranty,
each substantially in the form and upon the terms of Exhibit E-1 and
Exhibit E-2, respectively, providing for the guaranty of payment and performance
of the Obligations, and a Subsidiary Security Agreement; provided, however, that
(a) neither CF Martin Sulphur LLC nor CF Martin Sulphur, L.P. shall be required
to execute a Guaranty until March 31, 2006, or, if the MARAD Indebtedness is
repaid on an earlier date, then on such earlier date and (b) Prism Gas Systems,
Inc. shall not be required to execute a Guaranty or any other Collateral
Documents until such time as indicated on Schedule 6.17. In addition, at the
time of the formation or acquisition of any Subsidiary or at such later

62



--------------------------------------------------------------------------------



 



time as may be permitted pursuant to Section 6.17(a)(vi), cause such Subsidiary
to execute and deliver to the Administrative Agent (a) a Guaranty substantially
in the form and upon the terms of Exhibit E-1, providing for the guaranty of
payment and performance of the Obligations, (b) Collateral Documents (including
a Subsidiary Security Agreement) in form and substance satisfactory to the
Administrative Agent creating liens and security interests in all assets and
properties of such Subsidiary and in the equity interests in such Subsidiary in
accordance with Section 6.17, and (c) certified copies of such Subsidiary’s
Organization Documents and opinions of counsel with respect to such Subsidiary,
such Guaranty and such Collateral Documents, in substantially the form of
Exhibit F hereto, and (d) such other documents and instruments as may be
required with respect to such Subsidiary pursuant to Section 6.17; provided,
however, that a Foreign Subsidiary shall not be required to execute a Guaranty
if the execution of such Guaranty would have an adverse tax effect on the
Companies.
     Section 6.16 Company Identity. The MLP and the Borrower shall do or cause
to be done (or refrain from doing or causing to be done, as the case may be) all
things necessary to ensure that the separate legal identity of the Borrower and
the MLP and, except as permitted by Section 7.06, each of their respective
Subsidiaries will at all times be respected and that none of the Borrower, the
MLP, or any of their Subsidiaries will be liable for any obligations,
contractual or otherwise, of the MLP General Partner, Martin Resource or any
other entity in which the MLP General Partner or Martin Resource owns any equity
interest, except as permitted by Sections 5.13 and 7.02. Without limiting the
foregoing, the MLP and the Borrower will, and will cause each of their
respective Subsidiaries to, (a) observe all requirements, procedures and
formalities necessary or advisable in order that the MLP, the Borrower and each
of their respective Subsidiaries will for all purposes be considered validly
existing Persons separate and distinct from the MLP General Partner, Martin
Resource and their other subsidiaries, (b) not permit any commingling of the
assets of the MLP General Partner, Martin Resource or any of their other
Subsidiaries with assets of the MLP, the Borrower or any of their respective
Subsidiaries which would prevent the assets of the MLP General Partner, Martin
Resource or any of their other Subsidiaries from being readily distinguished
from the assets of the MLP, the Borrower, and their respective Subsidiaries, and
(c) take reasonable and customary actions to ensure that creditors of the MLP
General Partner, Martin Resource, and their other Subsidiaries are aware that
each such Person is an entity separate and distinct from the MLP, the Borrower,
and their respective Subsidiaries.
     Section 6.17 Further Assurances; Additional Collateral.
     (a) The Borrower and the MLP shall, and shall cause each Subsidiary of the
Borrower and the MLP to, take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall request pursuant to
this Section 6.17(a) to ensure that the Collateral Agent, on behalf of the
Lenders, shall, at all times, have currently effective duly executed Loan
Documents granting Liens and security interests in substantially all of the
(x) material Vessels and material Fixed Assets, (y) accounts receivable,
inventory, equipment, general intangibles, and deposit accounts, and (z) other
material assets and properties of the MLP, the Borrower, and their Subsidiaries,
including all capital stock, partnership, joint venture, membership interests,
or other equity interests; provided that,
     (i) general partnership interests in the Borrower shall not be pledged by
the Borrower General Partner until (A) such time as the Borrower General Partner
Organization Documents no longer prohibit the Borrower General Partner from
granting a Lien and security interest in the general partnership interests of
the Borrower and (B) such pledge shall not result in any material adverse tax
consequences to the MLP or its Subsidiaries;
     (ii) with respect to (A) property of CF Martin Sulphur, L.P. (including the
Vessels that are pledged as of the Closing Date to secure the MARAD Indebtedness
as permitted by Section 7.01(b)(ii) and Section 7.04(e)) and (B) property of CF
Martin Sulphur, LLC (including

63



--------------------------------------------------------------------------------



 



the general partnership interest in CF Martin Sulphur, L.P.), Liens and security
interests on such Vessels and other property shall not be required hereunder
until March 31, 2006, or, if the MARAD Indebtedness is repaid on an earlier
date, then such Liens and security interest shall be required on such earlier
date;
     (iii) the grant of a Lien on the assets described on Schedule 6.17 shall
not be required until such time as indicated on Schedule 6.17;
     (iv) if the grant of a Lien on (A) any specific lease, contract right,
governmental license or approval or similar property (it being understood by the
parties hereto that equity interests in Persons are not included in this clause
(A)) or (B) subject to the Administrative Agent’s consent, any property acquired
by an Obligor after the Closing Date (the property described in this clause (iv)
is herein referred to collectively as the “Non-Pledgeable Collateral”) is
expressly prohibited by, or would cause a default under or termination,
avoidance or forfeiture of, any lease, contract, agreement, license or Law to
which the MLP, the Borrower, or any of their Subsidiaries is a party or is
subject, then the Loan Parties shall not be required to grant a Lien to the
Collateral Agent on such Non-Pledgeable Collateral for so long as such grant is
prohibited or would result in such default; provided that, that upon the request
of the Administrative Agent, the Loan Parties agree to use commercially
reasonable efforts to obtain any consents, authorizations, waivers, or other
approvals that may be required in order to grant a Lien on Non-Pledgeable
Collateral specifically requested by the Administrative Agent. Notwithstanding
anything to the contrary set forth herein, no lease, contract or license between
(x) the MLP, the Borrower or any of their Subsidiaries and (y) Martin Resource
or any of its Subsidiaries shall prohibit a Lien in favor of, or foreclosure by,
the Collateral Agent thereon;
     (v) the Borrower shall not be required to grant a Lien on equity interests
in a Foreign Subsidiary, and a Foreign Subsidiary of a Company shall not be
required to grant Liens on its assets, to the extent that the granting of such
Liens would have an adverse tax effect on the Companies; and
     (vi) in the case of acquisition of property by a Company after the Closing
Date, upon request made by the Borrower, the Administrative Agent may extend the
time period for compliance with this Section 6.17 and with Section 6.15 for a
period of up to forty-five (45) days after the date of such acquisition.
     (b) In connection with the actions required pursuant to this Section 6.17,
the Borrower and the MLP shall, and shall cause each Subsidiary of the Borrower
and the MLP to, execute and deliver such stock certificates, blank stock powers,
evidence of corporate authorization, opinions of counsel, current valuations,
evidence of title, title opinions, title insurance and other documents, and
shall use commercially reasonable efforts to obtain landlord and mortgagee
waivers and third party consents, as shall be reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
     (c) The Liens required by this Section 6.17 shall be perfected Liens in
favor of the Collateral Agent for the benefit of the Lenders and the Lender Swap
Parties, subject in priority to no other Liens except Permitted Liens of the
type described in Section 7.01 (other than Section 7.01(h) and, in the case of
the Vessels and other fixed assets required to be pledged pursuant to
Section 6.17(a)(i), other than Section 7.01(b), (h), (i), (j), and (k)).

64



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligations shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the MLP and the Borrower agree that they shall
not, nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:
     Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) (i) Liens existing on the Closing Date and listed on Schedule 7.01, and
any renewals or extensions thereof, provided, that the amount of the
Indebtedness secured thereby is not increased, and any of the Indebtedness
thereby secured is permitted by Section 7.04(f), and (ii) Liens existing on the
Closing Date securing the MARAD Indebtedness permitted by Section 7.04(e);

     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which (i) are described in any title policy delivered
with respect to the Collateral, or (ii) do not materially interfere with the
ordinary conduct of the business of the applicable Person;
     (h) judgment Liens not giving rise to an Event of Default;
     (i) any Lien existing on any asset (other than stock of a Subsidiary) prior
to acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition, provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, and (ii) the
Indebtedness thereby secured is permitted by Section 7.04(f);
     (j) Liens securing Capitalized Lease obligations, provided that the
Indebtedness in respect of such Capitalized Lease is permitted under
Section 7.04(f);
     (k) Purchase money Liens upon or in any property acquired by Borrower or
any of its Subsidiaries to secure the deferred portion of the purchase price of
such property or to secure

65



--------------------------------------------------------------------------------



 



Indebtedness incurred to finance the acquisition of such property and
refinancings, renewals, and extensions of such Liens, provided that (i) no such
Lien shall be extended to cover property other than the property being acquired,
and (ii) the Indebtedness thereby secured is permitted by Section 7.04(f);
     (l) Liens reserved in or exercisable under any lease or sublease permitted
under Section 7.05 to which the Borrower or a Subsidiary is a lessee which
secure the payment of rent or compliance with the terms of such lease or
sublease; provided, that the rent under such lease or sublease is not then
overdue for a period of thirty (30) days;
     (m) any interest or title of a lessor under any lease permitted under
Section 7.05 entered into by the Borrower or any Subsidiary in the ordinary
course of its business and covering only the assets so leased;
     (n) Liens, incurred in the ordinary course of business in connection with
margin requirements under Swap Contracts, on cash and cash equivalents not to
exceed in value in the aggregate $250,000 at any time outstanding;
     (o) interests of lessees in leases under which such Person is a lessor,
provided such leaseholds are otherwise not prohibited by the terms of this
Agreement;
     (p) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the MLP
or any Subsidiary on deposit with or in possession of such bank;
     (q) Liens represented by the escrow of cash or Cash Equivalents, and the
earnings thereon, securing the obligations of the Borrower or any of its
Subsidiaries under any agreement to acquire, or pursuant to which it acquired
property, securing the obligations of the Borrower or any of its Subsidiaries to
the seller of such property under any agreement pursuant to which the Borrower
or any of its Subsidiaries may acquire such property;
     (r) Liens on Non-Pledgeable Collateral acquired after the Closing Date,
provided that the Indebtedness thereby secured is permitted by Section 7.04(f);
     (s) Liens in favor of Panther, in its capacity as the operator of the
Matagorda Gathering System (or any successor operator) pursuant to Article VI of
the Matagorda Operating Agreement securing the obligations of the Prism
Matagorda Party to make payments to such operator under the Matagorda Operating
Agreement, provided that the Prism Matagorda Party is in compliance with its
obligations so secured;
     (t) Liens in favor of Panther, in its capacity as the manager of the Fish
Hook Gathering System (or any successor manager), pursuant to Article VI of the
Fish Hook Ownership and Operating Agreement and securing the obligations of the
Prism PIPE Party to make payments to such manager under the Fish Hook Ownership
and Operating Agreement; provided that the Prism PIPE Party is in compliance
with its obligations so secured; and
     (u) Liens reserved in customary oil, gas and/or mineral leases for
royalties, bonus or rental payments and for compliance with the terms of such
leases and Liens reserved in customary operating agreements, farm-out and
farm-in agreements, exploration agreements, development agreements and other
similar agreements for compliance with the terms of such agreements, to the
extent that (i) any such Lien referred to in this clause (u) does not materially
impair the use or value of the property subject to such Lien for the purposes
for which such property is held, and (ii) in the case of customary operating

66



--------------------------------------------------------------------------------



 



agreements, farm-out and farm-in agreements, exploration agreements, development
agreements and other similar agreements, the amount of any obligations secured
thereby that are delinquent, that are not diligently contested in good faith and
for which adequate reserves are not maintained by the applicable Company do not
exceed, at any time outstanding, the amount owing by such Company, for ninety
(90) days’ billed operating expenses or other expenditures attributable to such
entity’s interest in the property covered thereby.
     Section 7.02 Investments and Acquisitions.
     (a) Make any Investments, except:
     (i) Investments by the Borrower and its Subsidiaries existing on the
Closing Date in Waskom and PIPE, and Investments by the Borrower and its
Subsidiaries in such entities after the Closing Date provided that such entities
continue to be Permitted Joint Ventures and no Investment in either of such
entities shall be made after the Closing Date at a time when such entity is
subject to Bankruptcy Event;
     (ii) cash or Cash Equivalents;
     (iii) Investments constituting Indebtedness permitted under Section 7.04;
     (iv) Investments by the MLP in the Borrower;
     (v) Investments by the Borrower and its Subsidiaries in a wholly-owned
Subsidiary of the Borrower; and any Investment by the Borrower and its
Subsidiaries in a Person that becomes a wholly-owned Subsidiary of the Borrower
as a result of such Investment provided that the Borrower is in compliance with
Section 6.15;
     (vi) trade accounts receivable which are for goods furnished or services
rendered in the ordinary course of business;
     (vii) Investments received in satisfaction or partial satisfaction of
accounts receivable from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
     (viii) Guaranty Obligations permitted by Section 7.04; and
     (ix) Investments by the Borrower and its Subsidiaries in Permitted Joint
Ventures other than Waskom and PIPE, provided that:
     (A) the Borrower shall be in pro forma compliance with the covenants set
forth in this Section 7.02 and Section 7.15 at the time that such Investment is
made;
     (B) at all times during which any Investments permitted by this clause (B)
are outstanding, the book value of Collateral in which the Administrative Agent
has a Lien in accordance with Section 7.17 shall not be less than 50% of the
book value of the total assets of the MLP and its Subsidiaries (calculated on a
pro forma basis based on the book value as of the close of the most recent
fiscal quarter and taking into account on a pro forma basis all Investments made
since such quarter-end);

67



--------------------------------------------------------------------------------



 



     (C) if the Leverage Ratio as of the end of the fiscal quarter ending prior
to the date such Investment is made is equal to or greater than 3:00 to 1:00,
then at the time such Investment is made, the aggregate outstanding amount of
Investments in Permitted Joint Ventures (excluding Waskom and PIPE) shall not
exceed $30,000,000; and
     (D) the Borrower shall deliver to the Administrative Agent at the time such
Investment is made a certificate demonstrating compliance with this Section
7.02(a)(ix) and Section 7.02(b); or
     (b) make any Acquisitions or Investments resulting in ownership of assets
located outside the United States or equity interests in any Person that is not
a Domestic Person, unless (i) such Acquisitions or Investments constitute
Foreign Investments and (ii) the aggregate amount of such Foreign Investments
does not exceed $30,000,000 in the aggregate at any time outstanding; or
     (c) make an Investment that is opposed by the board of directors or similar
governing entity of the Person in which the Investment is made.
     Section 7.03 Hedging Agreements. Enter into any Swap Contracts other than
in the ordinary course of business for the purpose of protecting against
fluctuations in interest rates, commodity prices, or foreign exchange rates and
not for purposes of speculation, provided that the Swap Contract shall not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party.
     Section 7.04 Indebtedness. Create, incur, or assume any Indebtedness,
except:
     (a) Indebtedness incurred pursuant to the Loan Documents;
     (b) Indebtedness owed by a Subsidiary to the Borrower or to a Wholly-Owned
Subsidiary that is a Guarantor or by the Borrower to a Wholly-Owned Subsidiary
that is a Guarantor, provided, that, to the extent such Indebtedness is
evidenced by a promissory note, such note shall be pledged to secure the
Obligations and is in the possession of the Collateral Agent;
     (c) obligations (contingent or otherwise) of the Borrower, the MLP or any
Subsidiary existing or arising under any Swap Contract to the extent permitted
by Section 7.03;
     (d) unsecured Indebtedness of the Borrower and the MLP, and any guarantees
thereof by the Borrower or a Guarantor, provided that such Indebtedness shall
bear a market rate of interest, shall not require any scheduled payment of
principal earlier than May 1, 2011, shall not contain covenants, mandatory
prepayment events, or events of default that are more restrictive than those
herein set forth (except as otherwise reasonably satisfactory to the
Administrative Agent), and the Net Cash Proceeds thereof shall be used to prepay
Loans to the extent required under Section 2.04(b)(ii);
     (e) prior to March 31, 2006 (at which time such Indebtedness shall be
repaid by CF Martin Sulphur or the Borrower), Indebtedness of CF Martin Sulphur
(i) to the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator, and (ii) to
the holders of the bonds issued by CF Martin Sulphur pursuant to the Trust
Indenture dated as of November 30, 1995, between CF Martin Sulphur and Bank One
Trust Company, N.A., in an aggregate principal amount not to exceed $9,395,000
at any time outstanding (the “MARAD Indebtedness”); and
     (f) other Indebtedness of the MLP, the Borrower and their respective
Subsidiaries not to exceed $15,000,000 in aggregate principal amount outstanding
at any time;

68



--------------------------------------------------------------------------------



 



provided, that notwithstanding anything to the contrary set forth in clauses (a)
through (f) above, (w) if any Indebtedness is incurred pursuant to this
Section 7.04, both before and after such Indebtedness is created, incurred or
assumed, no Default or Event of Default shall exist; (x) none of Prism, any of
its Subsidiaries, or any other Subsidiary of the Borrower that owns directly or
indirectly any interest in the Matagorda Gathering System or any equity interest
in Waskom or PIPE (collectively, the “Non-Pledging Prism Companies”) shall be
permitted to incur any Indebtedness of the type described in clause (f) above
unless and until the Collateral Agent has a Lien on all material assets of the
Non-Pledging Prism Companies to secure the Obligations in accordance with
Section 6.17; (y) until repayment in full of the MARAD Indebtedness, neither CF
Martin Sulphur nor CF Martin Sulphur General Partner shall be permitted to incur
any Indebtedness other than the MARAD Indebtedness; and (z) Prism Gas Systems,
Inc. may not incur any Indebtedness.
     Section 7.05 Lease Obligations. Create or suffer to exist any obligations
for the payment of rent by such Person as lessee for any property under lease or
agreement to lease (other than those constituting Synthetic Lease Obligations or
Capital Leases), except for operating leases entered into or assumed by the
Borrower or any Subsidiary in the ordinary course of business, provided that,
such operating leases will not require the payment of an aggregate amount of
annual payments in excess of $15,000,000.
     Section 7.06 Fundamental Changes. Merge or consolidate with or into, or
convey, transfer, lease or otherwise Dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
     (a) any Person may merge into the Borrower, provided, that the Borrower is
the surviving entity and the requirements set forth in Section 7.02 are
satisfied;
     (b) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that when any Wholly-Owned Subsidiary is merging with
another Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or
surviving Person, and provided further that when any Guarantor is merging with
another Subsidiary, a Guarantor shall be the continuing or surviving Person;
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee must also be the Borrower or a
Wholly-Owned Subsidiary and provided further that (ii) if the transferor in such
a transaction is a Guarantor, then the transferee must be the Borrower or a
Guarantor;
     (d) any Person (other than the Borrower or a Subsidiary of the Borrower)
may merge into any Subsidiary provided that such Subsidiary is the surviving
entity and the requirements set forth in Section 7.02 are satisfied; and
     (e) the Borrower and each Subsidiary may make Dispositions permitted by
Section 7.07.
     Section 7.07 Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
     (a) Dispositions by the Borrower or its Subsidiaries of inventory or
obsolete equipment in the ordinary course of business;

69



--------------------------------------------------------------------------------



 



     (b) Dispositions by any Subsidiary to the Borrower, or by any Subsidiary or
by the Borrower to a Wholly-Owned Subsidiary that is a Guarantor;
     (c) Dispositions for fair market value, provided, that no Default or Event
of Default then exists or arises as a result thereof, and provided further, that
if a prepayment is required by Section 2.04(b)(i), the Borrower shall make such
prepayment in accordance with such Section; and
     (d) Dispositions resulting from damage to, or loss or destruction of, any
property or other event resulting in payments made to any Loan Party under an
insurance policy or as a result of any condemnation or vessel condemnation,
provided, that the Borrower is in compliance with Section 2.04(b)(i).
     Section 7.08 Restricted Payments; Distributions and Redemptions. Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and to
Wholly-Owned Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and
to each owner of capital stock or other equity interest of such Subsidiary on a
pro rata basis based on their relative ownership interests);
     (b) the Borrower may declare and make Quarterly Distributions of Available
Cash as defined in the Limited Partnership Agreement (Borrower) as in effect on
the Closing Date (including, without limitation, distributions of the proceeds
of Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (Borrower); provided, that at
the time each such Quarterly Distribution is declared, no Default or Event of
Default exists or would result therefrom;
     (c) the MLP may (i) declare and make Quarterly Distributions of Available
Cash as defined in the Limited Partnership Agreement (MLP) as in effect on the
Closing Date (including, without limitation, distributions of the proceeds of
Distribution Loans) to the extent such Quarterly Distributions are made in
accordance with the Limited Partnership Agreement (MLP) and (ii) purchase units
under and in accordance with any MLP Long-Term Incentive Plan (as defined in the
Limited Partnership Agreement (MLP)); provided, that at the time each such
Quarterly Distribution or purchase is declared, no Default or Event of Default
exists or would result therefrom; and
     (d) the MLP may declare and make dividend payments or other distributions
payable solely in common units.
     Section 7.09 ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by a
Company to (a) engage in any non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code); (b) fail to comply with ERISA or any other applicable
Laws; or (c) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA), which, with respect to each event listed above, could be
reasonably expected to have a Material Adverse Effect.
     Section 7.10 Nature of Business. Engage in any line of business other than
the Midstream Business, or make any Capital Expenditures or Acquisitions or
Investments permitted by Section 7.02 except in connection with the Midstream
Business. The MLP may not engage in any business other than ownership of the
Borrower General Partner, the Borrower, and Subsidiaries of the Borrower and the

70



--------------------------------------------------------------------------------



 



operation of the MLP. Prism Gas Systems, Inc. may not own any assets other than
an equity interest in Waskom and other assets with a value of not more than
$25,000 in the aggregate.
     Section 7.11 Transactions with Affiliates. Sell, lease, or otherwise
transfer any property or assets to, or purchase, lease, or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
and upon fair and reasonable terms no less favorable to the Borrower, the MLP,
or such Subsidiary than such Person could obtain in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, the MLP, or such
Subsidiary, (b) transactions among the Borrower Affiliates, (c) any Restricted
Payment permitted by Section 7.08, or (d) transactions pursuant to the
agreements described in clauses (1) through (16), (18) through (21), and (26) on
Schedule 1.01(b) hereto, which agreements in the opinion of the Borrower when
taken as a whole are fair and reasonable to the Borrower, the MLP, and their
Subsidiaries. Notwithstanding the foregoing, the Lenders hereby authorize the
MLP, the Borrower and their respective Subsidiaries to enter into the Non-Offset
Agreement.
     Section 7.12 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) (a) that limits the
ability of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower; provided that the foregoing shall
not apply to (i) restrictions and conditions (w) imposed by law or by any Loan
Document, (x) existing on the date hereof identified on Schedule 7.01 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (y) contained in agreements
relating to a Disposition to a Person who is not an Affiliate of the MLP or any
of its Subsidiaries pending such Disposition, provided such restrictions and
conditions apply only to the property or assets to be subject to such
Disposition and such Disposition is permitted hereunder, or (z) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (ii) customary provisions in leases and other contracts
restricting the assignment thereof; (b) that limits the ability of any
Subsidiary (other than a Foreign Subsidiary that is not required to deliver a
Guaranty pursuant to Section 6.15) to guaranty the Obligations, or (c) that
limits the ability of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations,
except to the extent such Liens are not required by clauses (i) through (v) of
Section 6.17(a), provided, however, that this clause (c) shall not prohibit a
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.04(f) to the extent such negative pledge relates to
the property financed by such Indebtedness; or (d) that requires the grant of a
Lien to secure an obligation of a Company if a Lien is granted to secure the
Obligations.
     Section 7.13 Use of Proceeds. Use the proceeds of any Loan for purposes
other than those permitted by Section 6.12, or use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     Section 7.14 Amendments to Material Agreements; Amendment to Omnibus
Agreement Administrative Fee. Permit any amendment to any Borrower Operating
Agreement or any Material Agreement, if such amendment could reasonably be
expected to have a Material Adverse Effect. Without limiting the foregoing, no
amendment shall be made to the Omnibus Agreement that shall increase the annual
$2,000,000 administrative fee paid to Martin Resource (other than (i)
adjustments approved by the Conflicts Committee (as defined in the Limited
Partnership Agreement (MLP)) to account for adjustments in the nature of the
services provided by Martin Resource and/or its Affiliates as a result of
acquisitions by the MLP and its Subsidiaries or other expansions of the business
of the MLP and its

71



--------------------------------------------------------------------------------



 



Subsidiaries and (ii) inflation adjustments made pursuant to the terms of the
Omnibus Agreement as in effect on the Closing Date).
     Section 7.15 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the
end of any fiscal quarter to be less than the ratio of 3.0 to 1.0.
     (b) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to be greater than the ratio set forth below opposite such fiscal
quarter:

      Four Fiscal Quarters Ending   Maximum Leverage Ratio
9/30/05
  5.50 to 1.00
12/31/05 through 9/30/06
  5.25 to 1.00
12/31/06 and thereafter
  4.75 to 1.00

     (c) Senior Leverage Ratio. Permit the Senior Leverage Ratio as of the end
of any fiscal quarter to be greater than the ratio set forth below opposite such
fiscal quarter:

      Four Fiscal Quarters Ending   Maximum Senior Leverage Ratio
9/30/05
  5.50 to 1.00
12/31/05 through 9/30/06
  5.25 to 1.00
12/31/06 and thereafter
  4.00 to 1.00

     (d) Minimum Net Worth. Permit the Net Worth at any time to be less than the
sum of (i) $75,000,000 plus (ii) fifty percent (50%) of Net Cash Proceeds from
Equity Issuances by the MLP after the Closing Date.
     (e) Adjustments for Acquisitions. For purposes of calculating the Interest
Coverage Ratio, Leverage Ratio, and Senior Leverage Ratio, Consolidated EBITDA
and Consolidated Interest Charges shall be adjusted on a pro forma basis (in a
manner acceptable to the Administrative Agent if unaudited or by an independent
certified public accountant of nationally recognized standing acceptable to the
Administrative Agent) for any Person or assets sold or acquired and any
Indebtedness incurred or assumed after the beginning of any four-fiscal quarter
period being measured with respect to such ratios as if such assets had been
sold or acquired or Indebtedness had been incurred at the beginning of such
four-fiscal quarter period.
     Section 7.16 Capital Expenditures.
     (a) Permit Capital Expenditures to exceed in the aggregate for the
Companies, during any period of twelve months ending on the last day of a fiscal
quarter, an amount equal to 10% of the book value of total consolidated assets
of the MLP on such quarter-end date; provided that any portion of the unused
permitted amount, if not expended in a twelve-month period, may be carried over
for expenditure in the next following twelve months, or
     (b) permit Capital Expenditures for any purposes other than those related
to the Midstream Business.
     Section 7.17 Certain Matters Relating to Waskom, PIPE and other Permitted
Joint Ventures.

72



--------------------------------------------------------------------------------



 



     (a) Vote its equity interests in any Permitted Joint Venture to enable such
Permitted Joint Venture to, or otherwise permit any Permitted Joint Venture to,
(i) incur, assume or otherwise be liable in respect of any Indebtedness other
than Indebtedness not to exceed $2,000,000 in the aggregate at any time
outstanding for all Permitted Joint Ventures (“Permitted Joint Venture
Indebtedness”); or (ii) create or suffer to exist any Liens on any of their
property, assets or revenues, whether now owned or hereafter acquired, other
than (A) Liens of the type permitted by Section 7.01 (other than clauses (b),
(i), (j), (k) and (n) thereof), and (B) other Liens securing obligations not to
exceed $2,000,000 in the aggregate at any time outstanding for all Permitted
Joint Ventures, provided that such Permitted Joint Venture is in compliance with
its obligations so secured (collectively, “Permitted Joint Venture Liens”); or
     (b) (i) enter into any Contractual Obligation that limits the ability of
any Permitted Joint Venture to make Restricted Payments to the Borrower (or to
the Subsidiary or Subsidiaries of the Borrower that own equity interests in such
Permitted Joint Venture) or to otherwise transfer property to the Borrower or
such Subsidiaries, provided that the foregoing clause (i) shall not apply to
customary conditions of the type contained in the existing Organization
Documents of PIPE and Waskom as in effect on the Closing Date, or (ii) vote its
equity interests in any Permitted Joint Venture to enable such Permitted Joint
Venture to enter into, or otherwise consent to a Permitted Joint Venture
entering into, any such Contractual Obligation; provided that the foregoing
clause (ii) shall not apply to (A) restrictions and conditions contained in
agreements relating to a Disposition to a Person who is not an Affiliate of a
Company pending such Disposition, provided such restrictions and conditions
apply only to the property or assets to be subject to such Disposition, and
(B) customary provisions in leases and other contracts restricting the
assignment thereof.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     Section 8.01 Events of Default. Any of the following shall constitute an
Event of Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, any L/C Obligation, any commitment or other fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the MLP’s and the Borrower’s existence), 6.12, or Article VII (other than
Section 7.17(a)); or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date notice has been given to
the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or
     (e) Cross-Default. (i) The Borrower or any other Loan Party (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guaranty
Obligation (other than Indebtedness under Swap Contracts)

73



--------------------------------------------------------------------------------



 



having an aggregate principal amount (or, in the case of a Capitalized Lease or
a Synthetic Lease Obligation, Attributable Indebtedness) (including undrawn or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than (individually or
collectively) $5,000,000, or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guaranty Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness, the lessor
under such Synthetic Lease Obligation or the beneficiary or beneficiaries of
such Guaranty Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be repurchased
or redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any other Loan
Party is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by the Borrower or any other Loan Party as a result
thereof is greater than (individually or collectively) $5,000,000, or (B) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any other Loan Party is an Affected
Party (as so defined) and the Swap Termination Value owed by the Borrower and
other Loan Party as a result thereof is greater than (individually or
collectively) $5,000,000 and such amount is not paid when due under such Swap
Contract, or (iii) there occurs an Event of Default (as such term is defined in
any Collateral Document); or
     (f) Insolvency Proceedings, Etc. (i) (A) The Borrower or any Borrower
Affiliate institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; (ii) (A) Martin
Resource institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or takes any action to effect any of the
foregoing; or (B) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or (C) any proceeding under any Debtor Relief Law relating to any
such Person or to all or any part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding provided, in the
case of any event described in this clause (ii), that such event could
reasonably be expected to have a Material Adverse Effect; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Borrower
Affiliate, or any of their respective Subsidiaries becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against property which is a material part of the property of the
Borrower and its Subsidiaries taken as a whole, and is not released, vacated or
fully bonded within 45 days after its issue or levy; or

74



--------------------------------------------------------------------------------



 



     (h) Judgments. (i) There is entered against the Borrower, any other Loan
Party (other than the MLP General Partner), any Subsidiary of any of the
foregoing, Waskom, or PIPE (A) a final judgment or order for the payment of
money in an aggregate amount exceeding (individually or collectively) $5,000,000
(to the extent not covered by third-party insurance as to which the insurer does
not dispute coverage), or (B) any non-monetary final judgment that has or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(1) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (2) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; (ii) there is entered against Martin Resource (A) a final judgment or
order for the payment of money that could reasonably be expected to have a
Material Adverse Effect or (B) any non-monetary final judgment that has or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(1) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (2) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) If the Borrower, any other Loan Party or any of their ERISA
Affiliates maintains any Pension Plan or any Multiemployer Plan, an ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Borrower or any
other Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $5,000,000, or (ii) if there is
any Multiemployer Plan, the Borrower, any other Loan Party or any ERISA
Affiliate thereof fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $5,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or termination of all Commitments and satisfaction in full of all the
Obligations, ceases to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
material respect; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document (except for a Loan Party released
therefrom pursuant to a Disposition or other transaction permitted hereunder),
or purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Dissolution. The Borrower or any Borrower Affiliate shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or
     (m) Material Agreements. (i) Termination of any Material Agreement or any
material provision of any of the foregoing if such termination could reasonably
be expected to have a Material Adverse Effect and such agreement or provision is
not replaced (prior to such cessation) in a manner that will prevent such
Material Adverse Effect; (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material Adverse Effect; or
(iii) any Unauthorized Assignment shall occur;
     (n) Collateral; Impairment of Security, etc. (i) Any provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against a Loan Party or any Loan Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens; or

75



--------------------------------------------------------------------------------



 



     (o) Indebtedness and Liens of Permitted Joint Ventures. Any Permitted Joint
Venture shall incur, assume or otherwise be liable in respect of any
Indebtedness other than Permitted Joint Venture Indebtedness or create or suffer
to exist any Liens on its property other than Permitted Joint Venture Liens, and
such condition shall continue for 30 days.
     Section 8.02 Remedies Upon Event of Default. If any Event of Default
occurs, the Administrative Agent:
     (a) shall, at the request of, or may, with the consent of, the Required
Revolver Lenders, declare the commitment of each Revolver Lender to make
Revolver Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligations shall be
terminated;
     (b) shall, at the request of, or may, with the consent of the Required
Lenders, declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) shall, at the request of, or may, with the consent of the Required
Revolver Lenders, declare that an amount equal to the then Outstanding Amount of
all L/C Obligations be immediately due and payable by the Borrower, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower, and require that the Borrower deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and
     (d) shall, at the request of, or may, with the consent of the Required
Lenders, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f)(i) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
an amount equal to the then Outstanding Amount of all L/C Obligations shall be
deemed to be forthwith due and owing by the Borrower to the L/C Issuer and the
Revolver Lenders as of the date of such occurrence and the Borrower’s obligation
to pay such amounts shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower may now or hereafter have against any such beneficiary, the L/C
Issuer, the Administrative Agent, the Revolver Lenders or any other Person for
any reason whatsoever. Such payments shall be delivered to and held by the
Collateral Agent as cash collateral securing the L/C Obligations.
     Section 8.03 Application of Proceeds of Collateral. The proceeds of any
sale or other realization upon all or any part of the Collateral shall be
applied by the Administrative Agent in the following order: (i) to the payment
of Obligations constituting fees, indemnities, expenses and other amounts
(including Attorney Costs) payable to the Administrative Agent in its capacity
as such; (ii) to the payment of all other fees (other than Letter of Credit
Fees), expenses, and indemnities for which the Lenders and the L/C Issuer are
entitled to payment but have not yet been paid or reimbursed in

76



--------------------------------------------------------------------------------



 



accordance with the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them; (iii) to the
payment of Obligations constituting accrued and unpaid Letter of Credit Fees and
accrued and unpaid interest on the Outstanding Amount of Loans, ratably among
the Lenders and L/C Issuer in proportion to the respective amounts described in
this clause (iii) payable to them; (iv) to the payment of Obligations
constituting the Outstanding Amount of Loans, Outstanding Amount of L/C
Obligations, and the Outstanding Amount of Obligations under Lender Hedging
Agreements, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause (iv) payable to them; (v) to Cash
Collateralize the Letters of Credit, and (vi) to the payment of the remaining
Obligations then due, if any, in the order and manner the Required Lenders deem
appropriate.
     Subject to Section 2.04(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause (v) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     Subject to the provisions of Article IX and provided that Administrative
Agent shall not in any event be bound to inquire into or to determine the
validity, scope, or priority of any interest or entitlement of any Lender and
may suspend all payments or seek appropriate relief (including, without
limitation, instructions from Required Lenders or Required Revolver Lenders or
an action in the nature of interpleader) in the event of any doubt or dispute as
to any apportionment or distribution contemplated hereby, Administrative Agent
shall promptly distribute such amounts to each Lender in accordance with the
Credit Agreement and the related Loan Documents.
ARTICLE IX.
AGENTS
     Section 9.01 Appointment and Authorization of Administrative Agent and
Collateral Agent; Lender Hedging Agreements.
     (a) Each Lender and L/C Issuer hereby irrevocably (subject to Section 9.10)
appoints, designates and authorizes each of the Administrative Agent and the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Swap Parties
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. Notwithstanding
any provision to the contrary contained elsewhere herein or in any other Loan
Document, neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall either the Administrative Agent or the Collateral Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

77



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent and the Collateral Agent (i) shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent or the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Loan Document or applicable law; and
(ii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of their respective Affiliates in any
capacity.
     (c) The L/C Issuer shall act on behalf of the Revolver Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time (and except for so long) as the Administrative Agent may agree
at the request of the Required Revolver Lenders to act for the L/C Issuer with
respect thereto; provided, however, that the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article IX included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
     (d) To the extent any Lender or any Affiliate of a Lender is a party to a
Lender Hedging Agreement and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (i) to appoint Royal Bank, as its
nominee and agent, to act for and on behalf of such Lender or Affiliate thereof
in connection with the Collateral Documents and (ii) to be bound by the terms of
this Article IX.
     Section 9.02 Delegation of Duties. Either the Administrative Agent or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
     Section 9.03 Default.
     (a) Upon the occurrence and continuance of a Default or Event of Default,
the Lenders agree to promptly confer in order that Required Lenders, Required
Revolver Lenders, or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent and the Collateral Agent shall be entitled to refrain from taking any
action (without incurring any liability to any Person for so refraining) unless
and until the Administrative Agent or the Collateral Agent, as appropriate,
shall have received instructions from Required Lenders or Required Revolver
Lenders, as applicable. All rights of action under the Loan Documents and all
right to the Collateral, if any, hereunder may be enforced by the Administrative
Agent and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as the Administrative Agent or the Collateral
Agent, as applicable, without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,

78



--------------------------------------------------------------------------------



 



Affiliates, if applicable) subject to the expenses of the Administrative Agent
and/or the Collateral Agent. In actions with respect to any property of the
Borrower or any other Obligor, each of the Administrative Agent and the
Collateral Agent is acting for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable). Any and all
agreements to subordinate (whether made heretofore or hereafter) other
indebtedness or obligations of Borrower to the Obligation shall be construed as
being for the ratable benefit of each Lender (and, with respect to Lender
Hedging Agreement, Affiliates, if applicable).
     (b) Each Lender authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Collateral Documents on behalf of and for the
benefit of the Lenders (and, with respect to Lender Hedging Agreements,
Affiliates, if applicable).
     (c) Except to the extent unanimity (or other percentage set forth in
Section 10.01) is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders; and except to the
extent unanimity (or other percentage set forth in Section 10.01) is required
hereunder, each Revolver Lender agrees that any action taken by the Required
Revolver Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Revolver Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Revolver Lenders.
     (d) Each of the Administrative Agent and the Collateral Agent is hereby
authorized on behalf of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
     (e) Neither the Administrative Agent nor the Collateral Agent shall have
any obligation whatsoever to any Lender or to any other Person to assure that
the Collateral exists or is owned by any Obligor or is cared for, protected, or
insured or has been encumbered or that the Liens granted to the Administrative
Agent or the Collateral Agent herein or pursuant thereto have been properly or
sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the Rights granted or available to the Administrative Agent
or the Collateral Agent in this Section 9.03 or in any of the Collateral
Documents; it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, the Administrative Agent or the
Collateral Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent=s or the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that neither the
Administrative Agent nor the Collateral Agent shall have any duty or liability
whatsoever to any Lender, other than to act without gross negligence or willful
misconduct.
     (f) The Lenders hereby irrevocably authorize each of the Administrative
Agent and the Collateral Agent, at its option and discretion, to release any
Lien granted to or held by the Administrative Agent or the Collateral Agent upon
any Collateral: (i) constituting property in which no Obligor owned an interest
at the time the Lien was granted or at any time thereafter; (ii) constituting
property leased to an Obligor under a lease which has expired or been terminated
in a transaction permitted under the Loan Document or is about to expire and
which has not been, and is not intended by such Obligor to be, renewed; and
(iii) consisting of an instrument evidencing Indebtedness pledged to the
Administrative Agent or the Collateral Agent (for the benefit of the Lenders and
the Lender Swap Parties), if the Indebtedness evidenced thereby has been paid in
full. In addition, the Lenders irrevocably authorize the

79



--------------------------------------------------------------------------------



 



Administrative Agent and the Collateral Agent to release Liens upon Collateral
as contemplated in Section 10.01(c) or (d), or if approved, authorized, or
ratified in writing by the requisite Lenders. Upon request by the Administrative
Agent and/or the Collateral Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s and/or the Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section 9.03.
     (g) In furtherance of the authorizations set forth in this Section 9.03,
each Lender hereby irrevocably appoints each of the Administrative Agent and the
Collateral Agent its attorney-in-fact, with full power of substitution, for and
on behalf of and in the name of each such Lender, (i) to enter into Collateral
Documents (including, without limitation, any appointments of substitute
trustees under any Collateral Documents), (ii) to take action with respect to
the Collateral and Collateral Documents to perfect, maintain, and preserve the
Liens securing the Obligations, and (iii) to execute instruments of release or
to take other action necessary to release Liens upon any Collateral to the
extent authorized in paragraph (f) hereof. This power of attorney shall be
liberally, not restrictively, construed so as to give the greatest latitude to
the Administrative Agent’s and the Collateral Agent’s power, as attorney,
relative to the Collateral matters described in this Section 9.03. The
respective powers and authorities herein conferred on the Administrative Agent
and the Collateral Agent may be exercised by each of the Administrative Agent
and/or the Collateral Agent through any Person who, at the time of the execution
of a particular instrument, is an officer of such agent. The power of attorney
conferred by this Section 9.03(g) is granted for valuable consideration and is
coupled with an interest and is irrevocable so long as the Obligations, or any
part thereof, shall remain unpaid or the Lenders are obligated to make any
Borrowings under the Loan Documents.
     Section 9.04 Liability of Administrative Agent. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent-Related Person shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.01) or
(ii) in the absence of its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
     Neither the Administrative nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or

80



--------------------------------------------------------------------------------



 



document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent, as applicable.
     Section 9.05 Reliance by Administrative Agent.
     (a) Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing
(including any electronic message, Internet or intranet website posting or other
distribution), communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, made or otherwise
authenticated by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. Each of the Administrative Agent
and the Collateral Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of the
Lenders as the Administrative Agent or the Collateral Agent shall believe is
necessary pursuant to this Agreement) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such other
number or percentage of the Lenders as the Administrative Agent or the
Collateral Agent shall believe is necessary pursuant to this Agreement), if
required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders (or such other number or percentage of the Lenders as the Administrative
Agent or the Collateral Agent shall believe is necessary pursuant to this
Agreement), otherwise determine, the Administrative Agent and/or the Collateral
Agent shall, and in all other instances, the Administrative Agent and/or the
Collateral Agent may, but shall not be required to, initiate any solicitation
for the consent or a vote of the Lenders. The Administrative Agent and the
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     (b) In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.
     Section 9.06 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders or Required Revolver
Lenders, as applicable, in accordance with Article VIII; provided, however, that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but

81



--------------------------------------------------------------------------------



 



shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable or
in the best interest of the Lenders.
     Section 9.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Loan Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent or the Collateral Agent
herein, neither the Administrative Agent nor the Collateral Agent shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
     Section 9.08 Indemnification of Administrative Agent and the Collateral
Agent. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Person’s gross negligence or willful misconduct; provided, however,
that no action taken in accordance with the directions of the Required Lenders
or Required Revolver Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limitation of the
foregoing, each Lender shall reimburse each of the Administrative Agent and the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by each of the Administrative Agent
and each of the Collateral Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent and/or the Collateral Agent is not reimbursed for
such expenses by or on behalf of the Borrower. The undertaking in this Section
shall survive termination of the Commitments, the payment of all Obligations
hereunder and the resignation or replacement of the Administrative Agent and/or
the Collateral Agent.
     Section 9.09 Administrative Agent and Collateral Agent in their Individual
Capacities. Royal Bank and its Affiliates may make loans to, accept deposits
from, acquire equity interests in (any equity interests acquired shall be held
by a Royal Bank Affiliate) and generally engage in any kind of

82



--------------------------------------------------------------------------------



 



banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Royal Bank were not
the Administrative Agent, the Collateral Agent, or the L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Royal Bank or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that neither the Administrative Agent nor the
Collateral Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Royal Bank shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, the Collateral Agent, or
the L/C Issuer, and the terms “Lender” and “Lenders” include Royal Bank in its
individual capacity.
     Section 9.10 Successor Agents.
     (a) The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders with a copy of such notice to the Borrower. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders which successor administrative agent shall be consented to by the
Borrower at all times other than during the existence of an Event of Default. If
no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders. Upon the acceptance of its
appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.03 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
     (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Lenders with a copy of such notice to the Borrower. If the
Collateral Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor collateral agent for the Lenders
which successor collateral agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default. If no successor
collateral agent is appointed prior to the effective date of the resignation of
the Collateral Agent, the Collateral Agent may appoint, after consulting with
the Lenders and the Borrower, a successor collateral agent from among the
Lenders. Upon the acceptance of its appointment as successor collateral agent
hereunder, such successor collateral agent shall succeed to all the rights,
powers and duties of the retiring Collateral Agent and the term “Collateral
Agent” shall mean such successor collateral agent and the retiring Collateral
Agent’s appointment, powers and duties as Collateral Agent shall be terminated.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Article IX and Sections 10.03 and 10.13 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement. If no successor collateral agent has
accepted appointment as Collateral Agent by the date which is thirty (30) days
following a retiring Collateral Agent’s notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Collateral Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

83



--------------------------------------------------------------------------------



 



     (c) If the Collateral Agent deems it necessary or advisable to appoint a
substitute Collateral Agent that qualifies as citizen of the United States under
Section 2 of the Shipping Act of 1916, as amended and then in effect, then the
Collateral Agent shall appoint a substitute Collateral Agent. Each Lender that
qualifies to serve as Collateral Agent pursuant to this Section 9.10 agrees to
accept appointment as Collateral Agent.
     Section 9.11 Other Agents; Lead Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as
any type of agent (other than the Administrative Agent and the Collateral
Agent), “lead arranger,” or “book runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
     Section 10.01 Amendments, Release of Collateral, Etc.
     (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (except that with respect to those matters as to which this Agreement
provides that Required Revolver Lenders shall decide, in such cases the writing
shall be signed by the Required Revolver Lenders), and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
however, except as provided in Section 10.01(b), that no such amendment, waiver
or consent shall:
     (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (ii) reduce the amount of, or postpone any date fixed by this Agreement for
payment of, any mandatory prepayment of Term Loan Principal, without the written
consent of each Lender; or postpone any date fixed by this Agreement or any
other Loan Document for any other payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender to whom such amount is or
would be owed;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing or (subject to clause (ii) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby, provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
     (iv) change the number or percentage of Lenders required to take any action
hereunder, or amend the definition of “Required Lenders”, without the written
consent of each Lender (except that the definition of “Required Revolver
Lenders” may be amended with the written consent of the Revolver Lenders);

84



--------------------------------------------------------------------------------



 



     (v) change Section 2.12 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
     (vi) release a material amount of Collateral or release any Guarantor from
a Guaranty (except as otherwise permitted under this Section 10.01 and except
pursuant to a Disposition of assets permitted by Section 7.07) without the
written consent of each Lender; or
     (vii) amend this Section, or any provision herein providing for unanimous
consent or other action by all the Lenders, without the written consent of each
Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders,
Required Revolver Lenders or all the Lenders, as the case may be, affect the
rights or duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Required Lenders, Required Revolver
Lenders or all the Lenders, as the case may be, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iii) the Agent/Arranger Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Loans or participation in L/C Obligations required to be
funded by it hereunder shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without the consent of such Lender, and (iv) no
amendment, waiver, or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement.
     (b) Upon any sale, transfer, or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon ten (10) Business Days’ (or
such shorter period as may be determined by the Administrative Agent) prior
written request by the Borrower (which request must be accompanied by (i) the
following, except as otherwise agreed by the Administrative Agent, (A) true and
correct copies of all material documents of transfer or disposition, including
any contract of sale, (B) a preliminary closing statement and instructions to
the title company, if any, (C) all requested release instruments in form and
substance satisfactory to the Administrative Agent) and (ii) if required,
written consent of the requisite Lenders, the Administrative Agent (or the
Collateral Agent, as applicable) shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of Liens granted to the Collateral Agent for the benefit of the Lenders
and the Lender Swap Parties pursuant hereto in such Collateral. Neither the
Administrative Agent nor the Collateral Agent shall be required to execute any
release instruments on terms which, in the Administrative Agent’s or the
Collateral Agent’s opinion, would expose the Administrative Agent or the
Collateral Agent to liability or create any obligation or entail any consequence
other than the release of liens without recourse or warranty. No such release
shall impair the Administrative Agent’s or the Collateral Agent’s lien on the
proceeds of sale of such Collateral.
     (d) If all outstanding Loans and other Obligations have been indefeasibly
paid in full and the Commitments have terminated or have been reduced to zero,
and, subject to Section 10.01(e) all Lender Hedging Agreement have terminated,
each of the Administrative Agent and the Collateral Agent agrees to, and the
Lenders hereby instruct the Administrative Agent or the Collateral Agent, as
applicable, to, at the Borrower’s expense, execute such releases of the
Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve the
Borrower of any obligation to make any payments to the Administrative Agent, the
Collateral

85



--------------------------------------------------------------------------------



 



Agent, or any Lender required by any Loan Document to the extent accruing, or
relating to an event occurring, prior to such termination.
     (e) Notwithstanding any provision herein to the contrary, if the
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent or the Collateral Agent, as applicable, will, and is hereby
authorized to, (A) release the Liens created under the Loan Documents and
(B) release all Guaranties of the Borrower, provided, that contemporaneously
with such release, (i) the Borrower (and, if applicable, the Subsidiary that is
a party to such Lender Hedging Agreements) (A) executes a margin agreement in
form and substance acceptable to such Lender(s) (or its Affiliates) that are
parties to such Lender Hedging Agreements (the “Lender Counterparties”) and (B),
if required, provides collateral in the form of cash or a letter of credit
having an aggregate value acceptable to such Lender Counterparties, and (ii) if
such Lender Hedging Agreement is executed by a Subsidiary of the Borrower and
the Borrower and the MLP are not parties thereto, the Borrower and the MLP
execute a guaranty covering such Subsidiary’s obligations thereunder, such
guaranty to be in form and substance satisfactory to the Lender Counterparties.
Any release under this Section 10.01(e) must be in writing and signed by the
Administrative Agent.
     Section 10.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows: (i) if to the Borrower, any Guarantor, the Administrative Agent, the
Collateral Agent, the L/C Issuer or the Swing Line Lender, to the address (or
telecopier number) set forth on Schedule 10.02, and (ii) if to a Lender, to it
at its address (or telecopier number) set forth in its Administrative
Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications

86



--------------------------------------------------------------------------------



 



posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent, or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Section 10.04 Attorney Costs; Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the Collateral Agent for
all costs and expenses incurred in connection with the development, preparation,
negotiation, syndication, administration and execution of this Agreement and the
other Loan Documents, including the filing, recording, refiling or rerecording
of any Mortgage, any pledge agreement and any Security Agreement and/or any
Uniform Commercial Code financing statements relating thereto and all
amendments, supplements and modifications to any thereof and any and all other
documents or instruments of further assurance required to be filed or recorded
or refiled or rerecorded by the terms hereof or of any mortgage, any pledge
agreement or any security agreement, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, and the cost of independent public accountants and other
outside experts retained by the Administrative Agent, the Collateral Agent, or
any Lender. The agreements in this Section shall survive the termination of the
Commitments and repayment of all the other Obligations.
     Section 10.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, each of the Borrower, the MLP, and each other Guarantor
(by execution of a Guaranty),

87



--------------------------------------------------------------------------------



 



jointly and severally, agrees to indemnify, save and hold harmless each
Agent-Related Person, each Arranger, each Lender, the Swing Line Lender, the L/C
Issuer and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against:
(a) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Loan Party, any
Affiliate of any Loan Party or any of their respective officers or directors,
arising out of or relating to, the Loan Documents, the Commitments, the use or
contemplated use of the proceeds of any Loans, or the relationship of any Loan
Party, the Administrative Agent, the Lenders, the Swing Line Lender, and the L/C
Issuer under this Agreement or any other Loan Document; (b) any and all claims,
demands, actions or causes of action, whether brought by a third party or the
Borrower or any other Loan Party, that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent, Swing Line Lender, or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, the Commitments, the use or contemplated use of the proceeds of any
Loans, or the relationship of any Loan Party, the Administrative Agent, the
Lenders, the Swing Line Lender, and the L/C Issuer under this Agreement or any
other Loan Document; (c) without limiting the foregoing, any and all claims,
demands, actions or causes of action, judgments and orders, penalties and fines
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances on or under, or the escape, seepage, leakage, spillage, discharge,
emission or Release from, any of the properties owned or operated by the
Borrower or any Subsidiary (including any liability asserted or arising under
any Environmental Law), regardless of whether caused by, or within the control
of, the Borrower or such Subsidiary, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs and settlement costs) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim to the extent caused by its own gross negligence
or willful misconduct. The agreements in this Section shall survive and continue
for the benefit of the indemnitees at all times after the Borrower’s acceptance
of the Lenders’ Committed Sums hereunder, whether or not the Closing Date shall
occur and shall survive the termination of the Commitments and repayment of all
the other Obligations.
     Section 10.06 Payments Set Aside. To the extent that the Borrower makes a
payment to the Administrative Agent or any Lender, or the Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied

88



--------------------------------------------------------------------------------



 



shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
     Section 10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor the MLP nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Committed Sum and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of either
the Revolver Facility or the Term Loan Facility (i.e., an assignment need not be
ratable as between the Revolver Facility and the Term Loan Facility) and shall
not apply to rights in respect of Swing Line Loans, (iii) any assignment of a
Revolver Commitment must be approved by the Administrative Agent, unless the
Person that is the proposed assignee is itself a Lender with a Revolver
Commitment, and any assignment that increases the obligation of the assignee to
participate in the exposure of Letters of Credit or in Swing Line Loans (whether
or not outstanding) must be approved by the L/C Issuer and the Swing Line
Lender, respectively, in each case whether or not the proposed assignee is a
Lender or would otherwise qualify as an Eligible Assignee, and in each case such
approval not to be unreasonably withheld or delayed; and (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with an administrative fee of $3,500 (which
fee shall, in the case of simultaneous assignments that settle on the same day
to multiple assignees under common management, be $3,500 for one assignment plus
$750 for each

89



--------------------------------------------------------------------------------



 



additional assignment), and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, or (iii) release the MLP from its Guaranty. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be

90



--------------------------------------------------------------------------------



 



entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
     (h) Notwithstanding anything to the contrary contained herein, if at any
time Royal Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, Royal Bank may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Royal Bank as L/C Issuer or Swing Line Lender. Royal
Bank shall retain all the rights and obligations of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Unreimbursed Amounts pursuant to Section 2.14(c)). If Royal
Bank resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
     Section 10.08 Confidentiality. Each Lender agrees that it will not disclose
without the prior consent of the Borrower (other than to directors, officers,
employees, auditors, accountants, counsel or other professional advisors of the
Administrative Agent, the Collateral Agent, or any Lender) any information with
respect to the MLP, the Borrower or its Subsidiaries, which is furnished
pursuant to this Agreement or the transactions contemplated hereby, provided
that any Lender may disclose any such information (a) (i) as has become
generally available to the public other than as a result of a breach of this
Section 10.08, (ii) was or becomes available to any Lender on a nonconfidential
basis prior to its disclosure pursuant hereto or (iii) is obtained by any Lender
on a non-confidential basis from a source other than the Borrower provided that
such source is not known to such Lender to be subject to an obligation of
confidentiality with respect to such information, (b) as may be requested in any
report, statement or testimony submitted to or requested by any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States of America or
elsewhere) or their successors, (c) as may be required in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant is bound by an agreement

91



--------------------------------------------------------------------------------



 



containing provisions substantially the same as those contained in this
Section 10.08, (f) in connection with the exercise of any remedy by such Lender
following an Event of Default pertaining to the Loan Documents, (g) in
connection with any litigation involving such Lender pertaining to the Loan
Documents, (h) to any Lender or the Administrative Agent, (i) to any Affiliate
of any Lender (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
obligated to keep such information confidential on the same terms as set forth
in this Section 10.08); or (j) subject to an agreement containing substantially
the same provisions as this Section 10.08, any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations.
     Section 10.09 Set-off. In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender, the L/C Issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to the Administrative Agent and the
Lenders, now or hereafter existing, irrespective of whether or not the
Administrative Agent, such Lender, the L/C Issuer or any such Affiliate shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
     Section 10.10 Interest Rate Limitation. It is the intention of the parties
hereto to comply with applicable usury laws; accordingly, notwithstanding any
provision to the contrary in this Agreement or in any of the other Loan
Documents securing the payment hereof or otherwise relating hereto, in no event
shall this Agreement or such other Loan Documents require the payment or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws, if any, which exceed the Maximum
Amount. If any such excess interest is called for, contracted for, charged,
taken, reserved, or received in connection with the Loans or in any of the Loan
Documents securing the payment thereof or otherwise relating thereto, or in any
communication by the Administrative Agent or the Lenders or any other person to
the Borrower or any other Person, or in the event all or part of the principal
or interest thereof shall be prepaid or accelerated, so that under any of such
circumstances or under any other circumstance whatsoever the amount of interest
contracted for, charged, taken, reserved, or received on the amount of principal
actually outstanding from time to time pursuant to the Agreement shall exceed
the Maximum Amount, then in any such event it is agreed as follows: (i) the
provisions of this paragraph shall govern and control, (ii) neither the Borrower
nor any other Person or entity now or hereafter liable for the payment of the
Obligations shall be obligated to pay the amount of such interest to the extent
such interest is in excess of the Maximum Amount, (iii) any such excess which is
or has been received notwithstanding this paragraph shall be credited against
the then unpaid principal balance hereunder or, if the Loans have been or would
be paid in full, refunded to the Borrower, and (iv) the provisions of this
Agreement and the other Loan Documents securing the payment hereof and otherwise
relating hereto, and any communication to the Borrower, shall immediately be
deemed reformed and such excess interest reduced, without the necessity of
executing any other document, to the maximum lawful rate allowed under
applicable laws as now or hereafter construed by courts having jurisdiction
hereof or thereof. Without limiting the foregoing, all calculations of the rate
of the interest contracted for, charged, taken, reserved, or received in
connection with the Loans or this Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful rate shall be made to
the extent permitted by applicable laws by amortizing, prorating, allocating

92



--------------------------------------------------------------------------------



 



and spreading during the period of the full term of the Loans, including all
prior and subsequent renewals and extensions, all interest at any time
contracted for, charged, taken, reserved, or received. The terms of this
paragraph shall be deemed to be incorporated in every document and communication
relating to the Loans or any other Loan Document.
     Section 10.11 Counterparts.
     (a) This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     (b) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
     Section 10.13 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent, and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent, or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, or any Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Borrowing, and shall continue in full
force and effect as long as any Loan or any other Obligation shall remain unpaid
or unsatisfied.
     Section 10.14 Severability. Any provision of this Agreement and the other
Loan Documents to which the Borrower is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
     Section 10.15 Foreign Lenders. Each Lender that is organized under the laws
of a jurisdiction other than the United States of America, a state thereof or
the District of Columbia (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or after accepting an assignment of an interest herein), two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be

93



--------------------------------------------------------------------------------



 



made to such Person by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Person is entitled to an exemption from, or reduction of, U.S. withholding tax.
Thereafter and from time to time, each such Person shall (a) promptly submit to
the Administrative Agent such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Person by the Borrower pursuant to this
Agreement, (b) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.
     Section 10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW
RULES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW) AND
APPLICABLE FEDERAL LAW; AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) THE MLP, THE BORROWER, ANY OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE MLP, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER, AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE MLP, THE BORROWER, THE ADMINISTRATIVE
AGENT, THE SWING LINE LENDER, THE L/C ISSUER, AND THE LENDERS IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE MLP, THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER, AND THE LENDERS
EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, AND
CONSENT TO THE SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR

94



--------------------------------------------------------------------------------



 



PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SCHEDULE 10.02, SUCH SERVICE
TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER OR ANY
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF THE MLP,
THE BORROWER, AND EACH GUARANTOR, BY ITS EXECUTION OF A GUARANTY, HEREBY
IRREVOCABLY APPOINTS CT CORPORATION SYSTEM, WITH AN ADDRESS AT 111 EIGHTH
AVENUE, 13TH FLOOR, NEW YORK, NEW YORK 10011 (THE “NEW YORK PROCESS AGENT”) AS
PROCESS AGENT IN ITS NAME, PLACE AND STEAD TO RECEIVE AND FORWARD SERVICE OF ANY
AND ALL WRITS, SUMMONSES AND OTHER LEGAL PROCESS IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK, AGREES THAT SUCH SERVICE IN ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE UPON THE NEW YORK PROCESS AGENT, AND
AGREES TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT
IN FULL FORCE AND EFFECT.
     Section 10.17 Waiver of Right to Trial by Jury, Etc. EACH PARTY TO THIS
AGREEMENT AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY
AND IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE COMPANIES TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
     Section 10.18 Master Consent to Assignment.
     The Lenders hereby authorize the Administrative Agent to enter into the
Master Consent to Assignment and each Lender agrees to be bound by all of the
terms and provisions of the Master Consent to Assignment to the same extent as
if it were a signatory thereto.
     Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the MLP and the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the MLP and the Borrower, which information
includes the names and addresses of the MLP and the Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the MLP and the Borrower in accordance with the Act.
     Section 10.20 Assignment of Existing Loans. Those Lenders who are parties
to the Existing Credit Agreement (each, an “Existing Credit Agreement Lender”)
hereby assign, to the Lenders who are parties hereto, the Indebtedness owed to
them under the Existing Credit Agreement, in proportion to each

95



--------------------------------------------------------------------------------



 



Lender’s Aggregate Pro Rata Share (as defined in this Section 10.20). “Aggregate
Pro Rata Share” means, for any Lender, the percentage (carried out to the ninth
decimal place) that (a) its Committed Sum with respect to the Revolver Facility
plus its Committed Sum with respect to the Term Loan Facility bears to (b) the
Aggregate Committed Sums of all Lenders with respect to the Revolver Facility
plus the Aggregate Committed Sums of all Lenders with respect to the Term Loan
Facility. On the Closing Date, the Lenders shall make cash settlement either
directly or through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all assignments and reallocations as
reflected in this Section. The Borrower agrees to pay any loss, cost or expense
incurred by the Lenders who are parties to the Existing Credit Agreement as a
result of payments received pursuant to the reallocations and assignments herein
referenced, in accordance with Section 3.05 hereof.
     Section 10.21 Restatement of Existing Credit Agreement. The parties hereto
agree that, on the Closing Date, after all conditions precedent set forth in
Section 4.01 have been satisfied or waived: (a) the Obligations represent, among
other things, the restatement, renewal, amendment, extension, and modification
of the “Obligations” as defined in the Existing Credit Agreement; (b) this
Agreement is intended to, and does hereby, restate, renew, extend, amend,
modify, supersede, and replace the Existing Credit Agreement in its entirety;
(c) the Notes, if any, executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish the Indebtedness arising under) the promissory notes issued
pursuant to the Existing Credit Agreement; (d) the Collateral Documents,
Security Agreements, and Vessel Mortgage executed pursuant to this Agreement
amend, renew, extend, modify, replace, restate, substitute for, and supersede in
their entirety (but do not extinguish or impair the collateral security created
or evidenced by) the “Collateral Documents,” “Security Agreements” and “Vessel
Mortgage” executed and delivered pursuant to the Existing Credit Agreement;
(e) each Guaranty executed pursuant to this Agreement amends, renews, extends,
modifies, replaces, restates, substitutes for, and supersedes in its entirety
(but does not extinguish or impair the Obligations guaranteed by) the “Guaranty”
executed by the applicable Guarantor, as the case may be, executed and delivered
pursuant to the Existing Credit Agreement; and (f) the entering into and
performance of their respective obligations under the Loan Documents and the
transactions evidenced hereby do not constitute a novation nor shall they be
deemed to have terminated, extinguished, or discharged the “Indebtedness” under
the Existing Credit Agreement, and the “Collateral Documents,” the “Security
Agreements,” the “Vessel Mortgage,” the “Guaranties,” or the other “Loan
Documents” (or the collateral security therefor) executed in connection with the
Existing Credit Agreement, all of which Indebtedness and Collateral shall
continue under and be governed by this Agreement and the other Loan Documents,
except as expressly provided otherwise herein.
     Section 10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY BLANK;
SIGNATURES BEGIN ON NEXT PAGE]

96



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                          MARTIN OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership, as Borrower
 
                        By:   MARTIN OPERATING GP LLC,         its General
Partner
 
                            By:   MARTIN MIDSTREAM PARTNERS L.P.,
its Sole Member
 
                                By:   MARTIN MIDSTREAM GP LLC,
its General Partner
 
                   
 
              By:   /s/ Robert D. Bondurant
 
                   
 
              Name:   Robert D. Bondurant
 
              Title:   Executive Vice President and Chief Financial Officer
 
                        MARTIN MIDSTREAM PARTNERS L.P.,
a Delaware limited partnership, as Guarantor
 
                        By:   MARTIN MIDSTREAM GP LLC,
its General Partner
 
                            By:   /s/ Robert D. Bondurant                      
Name:   Robert D. Bondurant         Title:   Executive Vice President and Chief
Financial Officer

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ David Wheatley         Name:   David Wheatley        Title:  
Manager Agent    

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as a Lender, as L/C Issuer, and as Swing Line Lender
      By:   /s/ Jason York         Jason York        Authorized Signatory     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender
      By:   /s/ Keven D. Smith         Name:   Keven D. Smith        Title:  
Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Christine R. Allen         Name:   Christine R. Allen       
Title:   Corporate Banking Officer     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,
as a Lender
      By:   /s/ Darrell Holley         Name:   Darrell Holley        Title:  
Managing Director              By:   /s/ Casey Lowan         Name:   Casey
Lowan        Title:   Senior Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK,
as a Lender
      By:   /s/ Joseph M. McCreery         Name:   Joseph M. McCreery       
Title:   Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as a Lender
      By:   /s/ M. Jarrod Bourgeois         Name:   M. Jarrod Bourgeois       
Title:   Assistant Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH
as a Lender
      By:   /s/ Jared Brenner         Name:   Jared Brenner        Title:  
Executive Director              By:   /s/ Jim McPartlan         Name:   Jim
McPartlan        Title:   Managing Director     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES
CORPORATION, as a Lender
      By:   /s/ Roger Scott Freistat         Name:   Roger Scott Freistat       
Title:   Credit Manager     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kenneth R. Batson, III         Name:   Kenneth R. Batson, III   
    Title:   Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NA,
as a Lender
      By:   /s/ Tara Narasiman         Name:   Tara Narasiman        Title:  
Associate     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            NATEXIS BANQUES POPULAIRES,
as a Lender
      By:   /s/ Daniel Payer         Name:   Daniel Payer        Title:   Vice
President              By:   /s/ Louis P. Laville, III         Name:   Louis P.
Laville, III        Title:   Vice President & Manager     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Clint Bryant         Name:   Clint Bryant        Title:   Vice
President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS p.l.c.,
as a Lender
      By:   /s/ Vaughn Buck         Name:   Vaughn Buck        Title:  
Director              By:   /s/ Aidan Lanigan         Name:   Aidan Lanigan     
  Title:   Vice President     

THIS IS A SIGNATURE PAGE TO THE
MARTIN OPERATING PARTNERSHIP L.P.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 